
	
		II
		110th CONGRESS
		1st Session
		S. 2228
		IN THE SENATE OF THE UNITED STATES
		
			October 24, 2007
			Mr. Lugar (for himself,
			 Mr. Lautenberg, Mr. Menendez, Mr.
			 Cardin, Mr. Whitehouse,
			 Mr. Reed, Mr.
			 Hatch, and Ms. Collins)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Agriculture, Nutrition, and
			 Forestry
		
		A BILL
		To extend and improve agricultural programs, and for
		  other purposes.
	
	
		1.Short
			 title; table of contents
			(a)Short
			 titleThis Act may be cited
			 as the Farm, Ranch, Equity,
			 Stewardship, and Health Act of 2007.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					Sec. 2. Definition of Secretary.
					TITLE I—Risk management
					Subtitle A—Federal crop insurance program
					Sec. 1001. Controlling crop insurance program
				costs.
					Sec. 1002. Supplemental deductible coverage.
					Sec. 1003. Revenue-based safety net.
					Sec. 1004. Whole farm insurance.
					Sec. 1005. Crop insurance education assistance.
					Sec. 1006. Agricultural management assistance
				program.
					Subtitle B—Risk management accounts
					Sec. 1101. Definitions.
					Sec. 1102. Risk management account contracts.
					Sec. 1103. Treatment of risk management account accounts on
				transfer.
					Sec. 1104. Administration.
					Sec. 1105. Commodity programs.
					TITLE II—Conservation
					Subtitle A—Conservation reserve
					Sec. 2001. Conservation reserve program.
					Subtitle B—Wetlands reserve program
					Sec. 2101. Wetlands reserve program.
					Subtitle C—Conservation security program
					Sec. 2201. Conservation security program.
					Subtitle D—Environmental quality incentives
				program
					Sec. 2301. Environmental quality incentives
				program.
					Subtitle E—Grassland reserve program
					Sec. 2401. Grassland reserve program.
					Subtitle F—Cooperative conservation partnership
				initiative
					Sec. 2501. Cooperative conservation partnership
				initiative.
					Sec. 2502. Minimum base allocation to States in funding of
				certain Department of Agriculture conservation programs.
					Subtitle G—Other conservation programs
					Sec. 2601. Pilot program for comprehensive conservation
				planning.
					Sec. 2602. Pilot program for nutrient reduction and sediment
				control in the Chesapeake Bay watershed.
					Subtitle H—Funding and administration
					Sec. 2701. Funding and administration.
					Sec. 2702. Conservation application process.
					Sec. 2703. Exclusion of payments under Department of
				Agriculture conservation programs from adjusted gross income
				limitation.
					TITLE III—Specialty crops
					Subtitle A—Marketing
					Sec. 3001. Grants to States to enhance competitiveness of
				specialty crops.
					Sec. 3002. Fruit and vegetable nutrition promotion
				program.
					Sec. 3003. Farmers’ market promotion program.
					Sec. 3004. National organic certification and transition cost
				share program.
					Subtitle B—Trade
					Sec. 3101. Technical assistance for specialty
				crops.
					Subtitle C—Nutrition
					Sec. 3201. Expansion of fresh fruit and vegetable
				program.
					Sec. 3202. Authorization level for farm-to-cafeteria
				activities.
					Sec. 3203. WIC farmers' market nutrition program.
					Sec. 3204. Seniors farmers’ market nutrition
				program.
					Sec. 3205. Use of Dietary Guidelines for
				Americans in special nutrition programs and school lunch
				programs.
					Sec. 3206. Food stamp fruit and vegetable electronic benefit
				transfer pilot project.
					Sec. 3207. Purchases of locally produced foods.
					Sec. 3208. Assistance for community food projects.
					Sec. 3209. Increased purchases of fruits and
				vegetables.
					Subtitle D—Research
					Sec. 3301. National specialty crops development initiative
				grant program.
					Sec. 3302. Organic agriculture research and extension
				initiative.
					Sec. 3303. National Aquaculture Act of 1980.
					Sec. 3304. National Agricultural Research, Extension, and
				Teaching Policy Act Amendments of 1985.
					Subtitle E—Invasive pest research and disease
				response
					Sec. 3401. Threat identification and mitigation
				program.
					Sec. 3402. Clean plant network.
					Sec. 3403. Office of Pest Management Policy.
					Sec. 3404. Food safety initiatives.
					Subtitle F—Miscellaneous
					Sec. 3501. Transportation infrastructure cost reduction grant
				program.
					Sec. 3502. Census of specialty crops.
					TITLE IV—Trade
					Sec. 4001. McGovern-Dole International Food for Education and
				Child Nutrition Program.
					TITLE V—Nutrition
					Subtitle A—Food stamp program
					Sec. 5001. Exclusion of combat-related military pay from
				countable income.
					Sec. 5002. Ending benefit erosion.
					Sec. 5003. Supporting working families with child care
				expenses.
					Sec. 5004. Retirement and education savings
				exclusion.
					Sec. 5005. Food stamp eligibility for unemployed
				adults.
					Sec. 5006. Availability of commodities for the emergency food
				assistance program.
					Subtitle B—Food service industry job training for low-income
				adults
					Sec. 5101. Short title.
					Sec. 5102. Definitions.
					Sec. 5103. Food employment empowerment and development
				program.
					Sec. 5104. Hunger-free communities.
					Subtitle C—Other programs
					Sec. 5201. Summer food service program for
				children.
					Sec. 5202. Joint nutrition monitoring and related research
				activities.
					TITLE VI—Rural development
					Sec. 6001. Rural collaborative investment program.
					TITLE VII—Forestry
					Subtitle A—Cooperative Forestry Assistance Act of
				1978
					Sec. 7001. Community forest land program.
					Subtitle B—Healthy Forests Restoration Act of 2003
					Sec. 7101. Healthy forests reserve program.
					TITLE VIII—Energy
					Sec. 8001. Federal procurement of biobased
				products.
					Sec. 8002. Biorefinery development grants.
					Sec. 8003. Rural energy innovation program.
					Sec. 8004. Rural Energy for America Program.
					Sec. 8005. Biomass research and development.
					TITLE IX—Use of savings for deficit reduction
					Sec. 9001. Sense of Congress regarding use of savings for
				deficit reduction.
				
			2.Definition of
			 SecretaryIn this Act, the
			 term Secretary means the Secretary of Agriculture.
		IRisk
			 management
			AFederal crop
			 insurance program
				1001.Controlling
			 crop insurance program costs
					(a)Administrative
			 fee for catastrophic risk protectionSection 508(b)(5) of the
			 Federal Crop Insurance Act (7 U.S.C. 1508(b)(5)) is amended by striking
			 subparagraph (A) and inserting the following:
						
							(A)Basic
				fee
								(i)In
				generalExcept as provided in
				clause (ii), each producer shall pay an administrative fee for catastrophic
				risk protection in an amount that is, as determined by the Corporation, equal
				to 25 percent of the premium amount for catastrophic risk protection
				established under subsection (d)(2)(A) per crop per county.
								(ii)Maximum
				amountThe total amount of administrative fees for catastrophic
				risk protection payable by a producer under clause (i) shall not exceed $5,000
				for all crops in all
				counties.
								.
					(b)Share of
			 riskSection 508(k)(3) of the Federal Crop Insurance Act (7
			 U.S.C. 1508(k)(3)) is amended by striking paragraph (3) and inserting the
			 following:
						
							(3)Share of
				riskThe reinsurance agreements of the Corporation with a
				reinsured company shall require the reinsured company to provide to the
				Corporation 30 percent of the cumulative underwriting gain or loss of the
				reinsured
				company.
							.
					(c)Reimbursement
			 rateSection 508(k)(4)(A) of the Federal Crop Insurance Act (7
			 U.S.C. 1508(k)(4)(A)) is amended by striking clause (ii) and inserting the
			 following:
						
							(ii)for each of the
				2008 and subsequent reinsurance years, 15 percent of the premium used to define
				loss
				ratio.
							.
					1002.Supplemental
			 deductible coverage
					(a)In
			 generalSection 508(c)(4) of the Federal Crop Insurance Act (7
			 U.S.C. 1508(c)(4) is amended—
						(1)by striking
			 The level of coverage and inserting the following:
							
								(A)Basic
				coverageThe level of
				coverage
								;
				and
						(2)by adding at the
			 end the following:
							
								(B)Supplemental
				coverage
									(i)In
				generalNotwithstanding paragraph (3) and subparagraph (A), the
				Corporation may offer supplemental coverage, based on an area yield and loss
				basis, to cover that portion of a crop loss not covered under the individual
				yield and loss basis plan of insurance of a producer, including any revenue
				plan of insurance with coverage based in part on individual yield and
				loss.
									(ii)LimitationThe
				sum of the indemnity paid to the producer under the individual yield and loss
				plan of insurance and the supplemental coverage may not exceed 100 percent of
				the loss incurred by the producer for the crop.”
									(iii)Administrative
				and operating expense reimbursementNotwithstanding subsection
				(k)(4), the reimbursement rate for approved insurance providers for the
				supplemental coverage shall equal 6 percent of the premium used to define the
				loss ratio.
									(iv)Direct
				coverageIf the Corporation determines that it is in the best
				interests of producers, the Corporation may offer supplemental coverage as a
				Corporation endorsement to existing plans and policies of crop insurance
				authorized under this title.
									(v)Payment of
				portion of premium by CorporationNotwithstanding subsection (e),
				the amount of the premium to be paid by the Corporation for supplemental
				coverage offered pursuant to this subparagraph shall be determined by the
				Corporation, but may not exceed the sum of—
										(I)50 percent of the
				amount of premium established under subsection (d)(2)(C)(i); and
										(II)the amount
				determined under subsection (d)(2)(C)(ii) for the coverage level selected to
				cover operating and administrative
				expenses.
										.
						(b)Conforming
			 amendmentsSection 508(d)(2) of the Federal Crop Insurance Act (7
			 U.S.C. 1508(d)(2)) is amended—
						(1)by striking
			 additional coverage the first place it appears and inserting
			 additional and supplemental coverages; and
						(2)by adding at the
			 end the following:
							
								(C)Supplemental
				coverageIn the case of supplemental coverage offered under
				subsection (c)(4)(B), the amount of the premium shall—
									(i)be sufficient to
				cover anticipated losses and a reasonable reserve; and
									(ii)include an
				amount for operating and administrative expenses, as determined by the
				Corporation on an industry-wide basis as a percentage of the amount of the
				premium used to define loss
				ratio.
									.
						1003.Revenue-based
			 safety net
					(a)EstablishmentSection
			 508(c) of the Federal Crop Insurance Act (7 U.S.C. 1508(c)) is amended by
			 adding at the end the following:
						
							(11)Group risk
				income protection and group risk protectionThe Corporation shall
				offer, at no cost to a producer, revenue and yield coverage plans that allow
				producers in a county to qualify for an indemnity if the actual revenue or
				yield per acre in the county in which the producer is located is below 85
				percent of the average revenue or yield per acre for the county, for—
								(A)a producer with
				an average adjusted gross income (as defined in section 1001D(a) of the Food
				Security Act of 1985 (7 U.S.C. 1308–3a(a))) of less than $250,000; and
								(B)each agricultural
				commodity for which a futures price is available, to the extent the coverage is
				actuarially
				sound.
								.
					(b)PremiumsSection
			 508(e)(2) of the Federal Crop Insurance Act (7 U.S.C. 1508(e)(2)) is amended by
			 adding at the end the following:
						
							(H)In the case of a
				group risk income protection and group risk protection offered under subsection
				(c)(11) beginning in fiscal year 2009, and the whole farm insurance plan
				offered under subsection (c)(12) beginning in fiscal year 2010, the entire
				amount of the premium for the plan shall be paid by the
				Corporation.
							.
					1004.Whole farm
			 insurance
					(a)EstablishmentSection 508(c) of the Federal Crop
			 Insurance Act (7 U.S.C. 1508(c)) (as amended by section 1003(a)) is amended by
			 adding at the end the following:
						
							(12)Whole farm
				insurance planThe Corporation shall offer, at no cost to a
				producer described in paragraph (11), a whole farm insurance plan that allows
				the producer to qualify for an indemnity if actual gross farm revenue is below
				80 percent of the average gross farm revenue of the
				producer.
							.
					(b)Adjusted gross
			 revenue insurance pilot programSection 523(e) of the Federal
			 Crop Insurance Act (7 U.S.C. 1523(e)) is amended—
						(1)in paragraph (1),
			 by striking 2004 and inserting 2014;
						(2)in paragraph (2),
			 by striking subparagraph (A) and inserting the following:
							
								(A)In
				generalIn addition to counties otherwise included in the pilot
				program, the Corporation shall include in the pilot program for each of the
				2010 through 2014 reinsurance years all States and counties that meet the
				criteria for selection (pending required rating), as determined by the
				Corporation.
								; and
				
						(3)by adding at the
			 end the following:
							
								(3)Eligible
				producersThe Corporation shall permit the producer of any type
				of agricultural commodity (including a producer of specialty crops,
				floricultural, ornamental nursery, and Christmas tree crops, turfgrass sod,
				seed crops, aquacultural products (including ornamental fish), sea grass and
				sea oats, and industrial crops) to participate in a pilot program established
				under this
				subsection.
								.
						(c)Prevention of
			 duplicationSection 508(c) of
			 the Federal Crop Insurance Act (7 U.S.C. 1508(c)) (as amended by subsection
			 (a)) is amended by adding at the end the following:
						
							(13)Prevention of duplicationThe Administrator of the Risk Management
				Agency and Administrator of the Farm Service Agency shall cooperate to ensure,
				to the maximum extent practicable, that producers on a farm are not compensated
				through the revenue counter-cyclical payment program and under this title for
				the same loss, including by reducing crop insurance indemnity payments by the
				amount of the revenue counter-cyclical
				payments.
							.
					1005. Crop
			 insurance education assistance
					(a)Partnerships
			 for risk management educationSection 524(a)(3) of the Federal Crop
			 Insurance Act (7 U.S.C. 1524(a)(3)) is amended—
						(1)in subparagraph (B), by striking A
			 grant and inserting Subject to subparagraph (E), a
			 grant; and
						(2)by adding at the end the following:
							
								(E)Allocation to
				StatesThe Secretary shall allocate funds made available to carry
				out this subsection for each fiscal year in a manner that ensures that grants
				are provided to eligible entities in States based on the ratio that the value
				of agricultural production of each State bears to the total value of
				agricultural production in all States, as determined by the
				Secretary.
								.
						(b)FundingSection 524(a)(4) of the Federal Crop
			 Insurance Act (7 U.S.C. 1524(a)(4)) is amended by striking subparagraph (B) and
			 inserting the following:
						
							(B)for the
				partnerships for risk management education program established under paragraph
				(3)—
								(i)$20,000,000 for
				fiscal year 2008, of which not less than $15,000,000 shall be used to provide
				educational assistance with respect to whole farm and adjusted gross revenue
				insurance plans;
								(ii)$15,000,000 for
				fiscal year 2009, of which not less than $10,000,000 shall be used to provide
				educational assistance described in clause (i);
								(iii)$10,000,000 for
				fiscal year 2010, of which not less than $5,000,000 shall be used to provide
				educational assistance described in clause (i); and
								(iv)$5,000,000 for
				fiscal year 2011 and each fiscal year
				thereafter.
								.
					1006.Agricultural
			 management assistance programSection 524(b)(4)(B)) of the Federal Crop
			 Insurance Act (7 U.S.C. 1524(b)(4)(B)) is amended—
					(1)in clause (ii),
			 by striking fiscal years 2003 through 2007 and inserting
			 fiscal years 2008 through 2014; and
					(2)in clause
			 (iii)—
						(A)by striking
			 fiscal years 2004 through 2007 and inserting fiscal years
			 2008 through 2014;
						(B)in subclause (I),
			 by striking $14,000,000 and inserting $9,500,000;
			 and
						(C)in subclause
			 (III), by striking $5,000,000 and inserting
			 $9,500,000.
						BRisk management
			 accounts
				1101.DefinitionsIn this subtitle:
					(1)Adjusted gross
			 revenueThe term adjusted gross revenue, with
			 respect to a farm of an operator or producer, means the adjusted gross income
			 of the farm, as determined by the Secretary, from the sale or transfer of
			 eligible commodities of the farm, as calculated—
						(A)taking into
			 consideration the gross receipts (including insurance indemnities) from each
			 sale;
						(B)including all
			 farm payments received by the operator or producer from any Federal, State, or
			 local government agency relating to the eligible commodities;
						(C)by deducting the
			 cost or basis of any eligible livestock or other item purchased for resale,
			 such as feeder livestock, by the farm;
						(D)excluding any
			 revenue that does not arise from the sale of eligible commodities of the farm,
			 such as revenue associated with the packaging, merchandising, marketing, or
			 reprocessing beyond what is typically carried out by a producer of the eligible
			 commodity, as determined by the Secretary; and
						(E)using such
			 adjustments, additions, and additional documentation as the Secretary
			 determines to be appropriate, as presented on—
							(i)a
			 schedule F form of the Federal income tax returns of the operator or producer;
			 or
							(ii)a
			 comparable tax form relating to the farm, as approved by the Secretary.
							(2)Applicable
			 yearThe term applicable year means a fiscal year
			 covered by a risk management account contract.
					(3)Average
			 adjusted gross revenueThe term average adjusted gross
			 revenue means—
						(A)the rolling
			 average of the adjusted gross revenue of an operator or producer for each of
			 the 5 preceding taxable years; or
						(B)in the case of a
			 beginning farmer or rancher, or another agricultural operation that does not
			 have adjusted gross revenue for each of the 5 preceding taxable years, the
			 estimated income of the operation for the applicable year, as determined by the
			 Secretary.
						(4)Eligible
			 commodityThe term eligible commodity means any
			 annual or perennial crop raised or produced by an operator or producer.
					(5)Farm
						(A)In
			 generalThe term farm means any parcel of land used
			 for the raising or production of an eligible commodity that is considered to be
			 a separate operation, as determined by the Secretary.
						(B)InclusionsThe
			 term farm includes—
							(i)any
			 parcel of land and related agricultural production facilities on which an
			 operator or producer has more than de minimis operational control; and
							(ii)any parcel of
			 land subject to more than de minimis common ownership, as determined by the
			 Secretary, unless the common owners of the parcel—
								(I)except with
			 respect to a conservation condition established in an applicable rental
			 agreement, do not have operational control regarding any portion of the parcel;
			 and
								(II)do not share in
			 the proceeds of the parcel, other than cash rent.
								(C)ExclusionThe
			 term farm does not include a parcel that is not a portion of a
			 farm subject to a risk management account contract.
						(D)Applicability
			 of CFRExcept as otherwise provided in this subtitle or by the
			 Secretary, by regulation, part 718 of title 7, Code of Federal Regulations (or
			 successor regulations), shall apply to the definition, constitution, and
			 reconstitution of a farm for purposes of this paragraph.
						(6)OperatorThe
			 term operator means a producer who controls an agricultural
			 operation on a farm, as determined by the Secretary.
					(7)ProducerThe
			 term producer means a person that, as determined by the Secretary,
			 for an applicable year—
						(A)shares in the
			 risk of producing, or provides a material contribution in producing, an
			 eligible commodity;
						(B)has a substantial
			 beneficial interest in the farm on which the eligible commodity is
			 produced;
						(C)(i)for each of the 5
			 preceding taxable years, has filed—
								(I)a schedule F form of the Federal income
			 tax return relating to the eligible commodity; or
								(II)a comparable tax form related to the
			 eligible commodity, as approved by the Secretary; or
								(ii)is a beginning farmer or rancher,
			 or another producer that does not have adjusted gross revenue for each of the 5
			 preceding taxable years, as determined by the Secretary; and
							(D)(i)during the 5 preceding
			 taxable years, has earned at least $10,000 in average adjusted gross
			 revenue;
							(ii)is a limited resource farmer or
			 rancher, as determined by the Secretary; or
							(iii)in the case of a beginning farmer
			 or rancher, or another producer that does not have adjusted gross revenue for
			 each of the 5 preceding taxable years, has at least $10,000 in estimated income
			 from all farms for the applicable year, as determined by the Secretary.
							(8)Risk management
			 accountThe term risk management account means a
			 farm income stabilization assistance account maintained at a qualified
			 financial institution in accordance with such terms as the Secretary may
			 establish.
					1102.Risk
			 management account contracts
					(a)Establishment
			 of programThe Secretary shall establish and carry out a program
			 under which the Secretary shall offer to enter into contracts with eligible
			 operators and producers in accordance with this section—
						(1)to provide to the
			 operators and producers a reserve to assist in the stabilization of farm income
			 during low-revenue years;
						(2)to assist
			 operators and producers to invest in value-added farms; and
						(3)to recognize high
			 levels of environmental stewardship.
						(b)Eligibility
						(1)In
			 generalAny operator that has participated in a commodity program
			 under title I of the Farm Security and Rural Investment Act of 2002 (7 U.S.C.
			 7901 et seq.), and that otherwise meets each eligibility requirement under this
			 subtitle, shall be eligible to enter into a risk management account contract
			 for agricultural production during each of fiscal years 2008 through
			 2014.
						(2)Other
			 producersA producer that is not an operator described in
			 paragraph (1) shall be eligible to enter into a risk management account
			 contract for agricultural production during each of fiscal years 2008 through
			 2014.
						(3)Limitations
							(A)In
			 generalNo farm or portion of a farm shall be subject to more
			 than 1 risk management account contract during any fiscal year.
							(B)Multiple risk
			 management account contracts
								(i)In
			 generalExcept as provided in clause (ii), no operator or
			 producer shall participate or have a beneficial interest in more than 1 risk
			 management account contract during any fiscal year.
								(ii)ExceptionNotwithstanding
			 clause (i), an operator that is eligible to receive a transition payment during
			 a fiscal year, and that participates or has a beneficial interest in a risk
			 management account contract during that fiscal year, may enter into an
			 additional risk management account contract during the fiscal year if—
									(I)the additional
			 risk management account contract is entered into solely for the purpose of
			 receiving the transition payment; and
									(II)the operator is
			 not otherwise eligible to participate or have a beneficial interest in the
			 additional risk management account contract.
									(c)Risk management
			 accounts
						(1)In
			 generalEach risk management account contract entered into under
			 this section shall establish, in the name of the farm of the operator or
			 producer, as applicable, in an appropriate financial institution and subject to
			 such investment rules and other procedures as the Secretary, on approval of the
			 Secretary of the Treasury, determines to be necessary to provide reasonable
			 assurance of the viability and stability of the account, a risk management
			 account, to consist of—
							(A)such amounts as
			 are transferred to the risk management account by the Secretary during an
			 applicable year in accordance with paragraph (2) (including the amendments made
			 by that paragraph); and
							(B)such amounts as
			 are voluntarily contributed by the operator or producer during the applicable
			 year in accordance with paragraph (6).
							(2)TransfersSection
			 1103 of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 7913) is
			 amended by adding at the end the following:
							
								(e)Risk management
				accountsOf the total amount of direct payments made to
				producers, payments in excess of $10,000 for a crop year shall be deposited
				into risk management accounts established under section 1102 of the
				Farm, Ranch, Equity, Stewardship, and Health
				Act of
				2007.
								.
						(3)Operator and
			 producer contributionsDuring any applicable year, an operator or
			 producer may voluntarily contribute to the risk management account of the
			 operator or producer.
						(4)Withdrawals
							(A)In
			 generalAn operator or producer may withdraw amounts in the risk
			 management account of the operator or producer only—
								(i)for
			 an applicable year during which the adjusted gross revenue of the operator or
			 producer is equal to less than 95 percent of the average adjusted gross revenue
			 of the operator or producer, in an amount that is equal to the lesser
			 of—
									(I)the difference
			 between—
										(aa)the
			 average adjusted gross revenue of the operator or producer; and
										(bb)the
			 adjusted gross revenue of the operator or producer; and
										(II)the amount of
			 coverage that could be purchased under an adjusted gross revenue product
			 available to the operator or producer through the Federal crop insurance
			 program;
									(ii)for investment
			 in a value-added agricultural operation that contributes to the agricultural
			 economy, as determined by the Secretary, and is not farmland or equipment used
			 to produce raw agricultural products, an amount equal to the product obtained
			 by multiplying—
									(I)the total amount
			 in the risk management account of the operator or producer on September 30 of
			 the preceding applicable year; and
									(II)10
			 percent;
									(iii)as the
			 Secretary determines to be necessary to protect the solvency of a farm of the
			 operator or producer; or
								(iv)to
			 purchase revenue insurance or crop insurance.
								(B)Transfer to IRA
			 accountIn any calendar year, an individual operator or producer
			 aged 65 years or older who is the holder of a risk management account in
			 existence for at least 5 years may elect to rollover not more than 15 percent
			 of the balance of the risk management account into an individual retirement
			 account pursuant to section 408 of the Internal Revenue Code of 1986.
							(5)Limitations
							(A)Attribution
			 requirementThe Secretary shall ensure that each payment
			 transferred to a risk management account under this subsection is attributed to
			 an individual operator or producer that is a party to the applicable risk
			 management account contract.
							(B)No individual
			 benefit
								(i)In
			 generalThe Secretary shall ensure that no individual operator or
			 producer receives a direct benefit from more than 1 risk management
			 account.
								(ii)Proportional
			 reductionThe Secretary shall reduce the amount of a standard
			 payment under this subsection in an amount equal to the proportion that—
									(I)the amount of
			 each direct or indirect benefit received by the applicable individual operator
			 or producer under the applicable risk management account contract; bears
			 to
									(II)the amount of
			 any direct or indirect benefit received by the individual operator or producer
			 under any other risk management account contract under which a standard payment
			 is transferred to a risk management account.
									(6)Conservation
			 complianceEach operator, and each holder of a beneficial
			 interest in a farm subject to a risk management account contract, shall comply
			 with—
							(A)applicable highly
			 erodible land conservation requirements under subtitle B of title XII of the
			 Food Security Act of 1985 (16 U.S.C. 3811 et seq.); and
							(B)applicable
			 wetland conservation requirements under subtitle C of title XII of that Act (16
			 U.S.C. 3821 et seq.).
							(7)RegulationsThe
			 Secretary shall promulgate such regulations as the Secretary determines to be
			 necessary to carry out this subsection.
						1103.Treatment of
			 risk management account accounts on transfer
					(a)In
			 generalIn transferring, by sale or other means, any interest in
			 a farm subject to a risk management account, an operator or producer may
			 elect—
						(1)to transfer the
			 risk management account to another farm in which the operator or
			 producer—
							(A)has a controlling
			 ownership interest; or
							(B)not later than 2
			 years after the date of the transfer, will acquire a controlling ownership
			 interest;
							(2)to transfer the
			 risk management account to the purchaser of the interest in the farm, if the
			 purchaser is not already a holder of a risk management account; or
						(3)(A)if the operator or
			 producer is an individual, to rollover amounts in the risk management account
			 into an individual retirement account of the operator or producer pursuant to
			 section 408 of the Internal Revenue Code of 1986; or
							(B)if the operator or producer is not an
			 individual, to transfer amounts in the risk management account into an account
			 of any individual who has a substantial beneficial interest in the farm
			 (including a substantial beneficiary of a trust that holds at least a 50
			 percent ownership interest in the farm).
							(b)Transfer or
			 acquisition of land or portion of operationThe Secretary shall
			 promulgate such regulations as the Secretary determines to be appropriate to
			 require reformulation, reaffirmation, or abandonment of a risk management
			 account contract—
						(1)on transfer of
			 all or part of a farm under this section; or
						(2)on any other
			 major change to the farm, as determined by the Secretary.
						1104.Administration
					(a)ImplementationThe
			 Secretary shall carry out this subtitle through the Farm Service Agency.
					(b)ComplianceThe
			 Secretary shall conduct random audits of operators and producers subject to
			 risk management account contracts under this subtitle as the Secretary
			 determines to be necessary to ensure compliance with the risk management
			 account contracts.
					(c)ViolationsIf
			 the Secretary determines that an operator or producer is in violation of the
			 terms of an applicable risk management account contract—
						(1)the operator or
			 producer shall refund to the Secretary an amount equal to the amount
			 transferred by the Secretary under section 1103(e) of the Farm Security and
			 Rural Investment Act of 2002 (7 U.S.C. 7913(e)) to the affected risk management
			 account during the applicable year in which the violation occurred; and
						(2)for a serious or
			 deliberate violation, as determined by the Secretary—
							(A)the risk
			 management account contract shall be terminated; and
							(B)amounts remaining
			 in each applicable risk management account as the result of a transfer by the
			 Secretary under section 1103(e) of that Act shall be refunded to the
			 Secretary.
							(d)RegulationsThe
			 Secretary shall promulgate such regulations as the Secretary determines to be
			 necessary to carry out this subtitle.
					(e)Adjusted gross
			 income limitationThe adjusted gross income limitation under
			 section 1001D of the Food Security Act of 1985 (7 U.S.C. 1308–3a) shall apply
			 to participation in the farm income stabilization assistance program under this
			 subtitle.
					(f)Commodity
			 Credit CorporationThe Secretary shall use the funds, facilities,
			 and authorities of the Commodity Credit Corporation to carry out this
			 subtitle.
					1105.Commodity
			 programs
					(a)RepealsSubtitles
			 A through C of title I of the Farm Security and Rural Investment Act of 2002 (7
			 U.S.C. 7901 et seq.) (other than sections 1001, 1101, 1102, 1103, 1104, and
			 1106) are repealed.
					(b)Base acres and
			 payment acresSection 1101 of the Farm Security and Rural
			 Investment Act of 2002 (7 U.S.C. 7911) is amended—
						(1)in subsections
			 (a)(1) and (e)(2), by striking and counter-cyclical payments
			 each place it appears; and
						(2)by adding at the
			 end the following:
							
								(i)Production of
				fruits or vegetables for processing
									(1)In
				generalSubject to paragraphs (2) and (3), the producers on a
				farm, with the consent of the owner of and any other producers on the farm, may
				reduce the base acres for a covered commodity for the farm if the reduced acres
				are used for the planting and production of fruits or vegetables for
				processing.
									(2)Reversion to
				base acres for covered commodityAny reduced acres on a farm
				devoted to the planting and production of fruits or vegetables during a crop
				year under paragraph (1) shall be included in base acres for the covered
				commodity for the subsequent crop year, unless the producers on the farm make
				the election described in paragraph (1) for the subsequent crop year.
									(3)Recalculation
				of base acres
										(A)In
				generalSubject to subparagraph (B), if the Secretary
				recalculates base acres for a farm, the planting and production of fruits or
				vegetables for processing under paragraph (1) shall be considered to be the
				same as the planting, prevented planting, or production of the covered
				commodity.
										(B)AuthorityNothing
				in this subsection provides authority for the Secretary to recalculate base
				acres for a
				farm.
										.
						(c)Payment
			 yieldsSection 1102 of the Farm Security and Rural Investment Act
			 of 2002 (7 U.S.C. 7912) is amended—
						(1)in subsection
			 (a), by striking and counter-cyclical payments;
						(2)in subsection
			 (b), by striking 2007 and inserting 2014;
						(3)in subsection
			 (c), by striking , but before and all that follows through
			 subsection (e); and
						(4)by striking
			 subsection (e).
						(d)SugarSection 156(j) of the Federal Agriculture
			 Improvement and Reform Act of 1996 (7 U.S.C. 7272(j)) is amended by striking
			 2007 and inserting 2014.
					(e)Recourse loan
			 programSubtitle F of title I of the Farm Security and Rural
			 Investment Act of 2002 (7 U.S.C. 7991 et seq.) is amended by adding at the end
			 the following:
						
							1619.Recourse loan
				programFor each of the 2008
				through 2014 crop years, the Secretary shall establish a recourse loan program
				for each loan commodity at a rate of interest to be determined by the
				Secretary.
							.
					(f)Administration
						(1)Suspension of
			 permanent price support authoritySection 1602 of the Farm
			 Security and Rural Investment Act of 2002 (7 U.S.C. 7992) is amended by
			 striking 2007 each place it appears and inserting
			 2014.
						(2)Adjusted gross
			 income limitationSection
			 1001D(e) of the Food Security Act of 1985 (7 U.S.C. 1308–3a(e)) is amended by
			 striking 2007 and inserting 2014.
						(g)Availability of
			 counter-cyclical paymentsSection 1104 of the Farm Security and
			 Rural Investment Act of 2002 (7 U.S.C. 7914) is amended—
						(1)by striking
			 2007 each place it appears (other than paragraphs (3)(B) and
			 (4)(B) of subsection (f)) and inserting 2008; and
						(2)in subsection
			 (f)—
							(A)in paragraph
			 (3)(B)—
								(i)in
			 the subparagraph heading, by striking 2007 crop year and
			 inserting 2007 and 2008
			 crop years; and
								(ii)by
			 striking the 2007 crop year and inserting each of the
			 2007 and 2008 crop years; and
								(B)in paragraph
			 (4)(B)—
								(i)in
			 the subparagraph heading, by striking 2007 crop year and
			 inserting 2007 and 2008
			 crop years; and
								(ii)by striking
			 the 2007 crop year each place it appears and inserting
			 each of the 2007 and 2008 crop years.
								(h)Availability of
			 direct paymentsSection 1103 of the Farm Security and Rural
			 Investment Act of 2002 (7 U.S.C. 7913) is amended—
						(1)in subsection
			 (a), by striking For each of the 2002 through 2007 and inserting
			 For each of the 2008 through 2014; and
						(2)in subsection
			 (c), by adding at the end the following:
							
								(4)(A)In each of crop years
				2008 through 2011, 25 percent.
									(B)In each of crop years 2012 and 2013,
				20 percent.
									(C)In crop year 2014, 0
				percent.
									.
						IIConservation
			AConservation
			 reserve
				2001.Conservation
			 reserve program
					(a)In
			 generalSection 1231(a) of
			 the Food Security Act of 1985 (16 U.S.C. 3831(a)) is amended by striking
			 2007 and inserting 2014.
					(b)Maximum
			 enrollmentSection 1231(d) of the Food Security Act of 1985 (16
			 U.S.C. 3831(d)) is amended—
						(1)by striking
			 The Secretary and inserting the following:
							
								(1)In
				generalThe
				Secretary
								;
						(2)in paragraph (1)
			 (as designated by paragraph (1)), by striking 2007 and inserting
			 2014; and
						(3)by adding at the
			 end the following:
							
								(2)Enrollment
				goalsFor the period beginning on the date of enactment of this
				paragraph and ending on December 31, 2014, the Secretary shall establish a goal
				to enroll not less than 7,000,000 acres of eligible land through the continuous
				enrollment program and the conservation reserve enhancement
				program.
								.
						(c)Pilot Program
			 for Enrollment of Wetland and Buffer Acreage in Conservation
			 ReserveSection 1231(h)(1)(A) of the Food Security Act of 1985
			 (16 U.S.C. 3831(h)(1)(A)) is amended by striking 2007 and
			 inserting 2014.
					BWetlands reserve
			 program
				2101.Wetlands
			 reserve program
					(a)In
			 generalSection 1237(c) of
			 the Food Security Act of 1985 (16 U.S.C. 3837(c)) is amended by striking
			 2007 and inserting 2014.
					(b)Maximum
			 enrollmentSection 1237(b)(1) of the Food Security Act of 1985
			 (16 U.S.C. 3837(b)(1)) is amended by striking 2,275,000 acres
			 and inserting 3,605,000 acres.
					(c)Wetland
			 easement conservation planSection 1237A(b)(3) of the Food
			 Security Act of 1985(16 U.S.C. 3837a(b)(3)) is amended by inserting before the
			 semicolon at the end the following: and activities necessary to maintain
			 hydrologic, habitat, and other functional values of the
			 wetlands.
					(d)Cost-share and
			 management assistanceSection 1237C of the Food Security Act of
			 1985 (16 U.S.C. 3837c) is amended—
						(1)in subsection
			 (a)(1), by inserting including necessary hydrologic and habitat
			 maintenance activities, after values,; and
						(2)in subsection
			 (b), by adding at the end the following:
							
								(4)Management
				costsThe Secretary may make payments to owners in an amount of
				up to the full actual cost of undertaking any ongoing or periodic management
				activities necessary to maintain the functional values of wetland enrolled in
				the wetlands reserve
				program.
								.
						CConservation
			 security program
				2201.Conservation
			 security program
					(a)In
			 generalSection 1238A(a) of
			 the Food Security Act of 1985 (16 U.S.C. 3838a(a)) is amended by striking
			 2011 and inserting 2012.
					(b)Technical
			 assistanceSection 1238C(g)
			 of the Food Security Act of 1985 (16 U.S.C. 3838c(g)) is amended by striking
			 2007 and inserting 2012.
					DEnvironmental
			 quality incentives program
				2301.Environmental
			 quality incentives program
					(a)PurposesSection
			 1240 of the Food Security Act of 1985 (16 U.S.C. 3839aa) is amended—
						(1)in paragraph (2),
			 by inserting , conserving energy, after
			 resources; and
						(2)in paragraph (3),
			 by inserting and conserve energy, after
			 wildlife.
						(b)ExtensionSection 1240B(a)(1) of the Food Security
			 Act of 1985 (16 U.S.C. 3839aa–2(a)(1)) is amended by striking
			 2010 and inserting 2014.
					(c)Bidding
			 downSection 1240B of the Food Security Act of 1985 (16 U.S.C.
			 3839aa–2) is amended by striking subsection (c) and inserting the
			 following:
						
							(c)Bidding
				down
								(1)In
				generalThe Secretary shall not assign a higher priority to any
				application because the applicant is willing to accept a lower cost-share or
				incentive payment than the applicant would otherwise be entitled to
				receive.
								(2)Cost-effectivenessNothing
				in this subsection relieves the Secretary of the obligation, when evaluating
				applications for cost-share payments and incentive payments—
									(A)to evaluate the
				cost-effectiveness of the proposed conservation practices, systems, and
				approaches described in the applications; and
									(B)to prioritize the
				most cost-effective applications in accordance with section
				1240C(1).
									.
					(d)Cost-share
			 payment exceptionSection 1240B(d)(2) of the Food Security Act of
			 1985 (16 U.S.C. 3839aa–2(d)(2)) is amended by striking subparagraph (A) and
			 inserting the following:
						
							(A)Limited
				resource and beginning farmers
								(i)In
				generalSubject to clause (ii), the Secretary may increase the
				amount provided to a producer under paragraph (1) to not more than 90 percent
				if the producer is a limited resource or beginning farmer or rancher, as
				determined by the Secretary.
								(ii)LimitationA
				cost-share payment under this paragraph shall not be less than 115 percent of
				the amount of the payment that the Secretary may determine under paragraph
				(1).
								.
					(e)Allocation of
			 fundingSection 1240B(g) of the Food Security Act of 1985 (16
			 U.S.C. 3839aa–2(g)) is amended by striking 2007 and inserting
			 2014.
					(f)Evaluation of
			 applications for cost-share payments and incentive
			 paymentsSection 1240C of the Food Security Act of 1985 (16
			 U.S.C. 3839aa–3) is amended to read as follows:
						
							1240C.Evaluation
				of applications for cost-share payments and incentive paymentsIn evaluating applications for cost-share
				payments and incentive payments, the Secretary shall—
								(1)prioritize
				applications based on the overall level of cost-effectiveness of the
				applications to ensure, to the maximum extent practicable, that the proposed
				conservation practices, systems, and approaches are the most efficient means of
				achieving the anticipated environmental benefits of the project;
								(2)prioritize
				applications based on how effectively and comprehensively the projects address
				the 1 or more designated resource concerns;
								(3)reward higher
				levels of environmental performance, such as advanced levels of management
				within land management practices;
								(4)develop criteria
				for evaluating applications that will ensure that national, State, and local
				conservation priorities are effectively addressed; and
								(5)prioritize
				applications that will improve environmental performance on existing
				operations.
								.
					(g)Conservation
			 innovation grants
						(1)In
			 generalSection 1240H of the Food Security Act of 1985 (16 U.S.C.
			 3839aa–8) is amended by striking subsection (a) and inserting the
			 following:
							
								(a)In
				generalThe Secretary may pay the cost of competitive grants that
				leverage Federal investment in environmental enhancement and protection through
				the program by stimulating the development of innovative technologies and
				transferring those technologies to agricultural and nonindustrial private
				forest land in
				production.
								.
						(2)UseSection
			 1240H(b) of the Food Security Act of 1985 (16 U.S.C. 3839aa–8(b)) is amended by
			 striking paragraph (2) and inserting the following:
							
								(2)(A)implement innovative
				conservation technologies, such as market systems for pollution reduction and
				practices for the storing of carbon in the soil; and
									(B)provide a mechanism for transferring
				those technologies to agricultural and nonindustrial private forest land in
				production;
				and
									.
						(h)Ground and
			 surface water conservationSection 1240I(c)(1)(C) of the Food Security
			 Act of 1985 (16 U.S.C. 3839aa–9(c)(1)(C)) is amended by striking
			 2007 and inserting 2014.
					(i)Performance
			 incentives for StatesChapter 4 of subtitle D of title XII of the
			 Food Security Act of 1985 (16 U.S.C. 3839aa et seq.) is amended by adding at
			 the end the following:
						
							1240J.Performance
				incentives for States
								(a)High level of
				performance bonusFor each of fiscal years 2008 through 2014, 10
				percent of the funds made available to carry out this chapter shall be reserved
				by the Secretary for bonus allocations to States that demonstrate a high level
				of performance in implementing the environmental quality incentives program, as
				determined by the Secretary in accordance with subsection (b).
								(b)Special
				considerationsIn evaluating State performance under subsection
				(a), the Secretary shall reward States that—
									(1)consistently meet
				the requirements of section 1240C in evaluating offers and payments;
									(2)dedicate a
				portion of the annual environmental quality incentives program allocation of
				the States to multiproducer cooperative efforts to address specific resource
				concerns;
									(3)collaborate with
				other Federal and State agencies, local governments, educational institutions,
				and for-profit and nonprofit organizations to monitor and evaluate the
				environmental outcomes associated with implementation of the environmental
				quality incentives program;
									(4)demonstrate
				effective and efficient program delivery, including the provision of adequate
				technical assistance to all program participants through—
										(A)appropriate
				staffing; and
										(B)cooperation with
				other Federal, State, tribal, and local agencies, for-profit and nonprofit
				organizations, and individuals with demonstrated expertise in the planning and
				implementation of conservation practices, systems, and approaches;
										(5)support and
				encourage innovative approaches to addressing resource concerns;
									(6)effectively
				leverage Federal funding with local and State matching funds; and
									(7)demonstrate
				effective outreach and innovative approaches to reaching and serving beginning
				farmers and ranchers, limited-resource producers, and operators with lower
				rates of historical participation in Federal farm and conservation
				programs.
									.
					EGrassland reserve
			 program
				2401. Grassland reserve programSection 1238N(b)(1) of the Food Security Act
			 of 1985 (16 U.S.C. 3838N(b)(1)) is amended by striking 2,000,000
			 acres and inserting 3,340,000 acres.
				FCooperative
			 conservation partnership initiative
				2501.Cooperative
			 conservation partnership initiative
					(a)In
			 generalSubtitle D of title XII of the Food Security Act of 1985
			 (16 U.S.C. 3830 et seq.) is amended by adding at the end the following:
						
							6Cooperative
				conservation partnership initiative
								1240S.Cooperative conservation partnership
				initiative
									(a)DefinitionsIn
				this section:
										(1)Eligible
				conservation programThe term eligible conservation
				program means—
											(A)the continuous
				signup portion of the conservation reserve program established under subchapter
				B of chapter 1;
											(B)a special
				conservation reserve enhancement program described in section
				1234(f)(4);
											(C)the environmental
				quality incentives program established under chapter 4, including the ground
				and surface water conservation program under section 1240I;
											(D)the farmland
				protection program established under subchapter B of chapter 2;
											(E)the grassland
				reserve program established under subchapter C of chapter 2;
											(F)the wetlands
				reserve program established under subchapter C of chapter 1; and
											(G)the wildlife
				habitat incentive program established under section 1240N.
											(2)Eligible
				entityThe term eligible entity means—
											(A)a State,
				including an agency of a State;
											(B)a political
				subdivision of a State, including a State-sponsored conservation
				district;
											(C)an Indian tribe;
				and
											(D)a nongovernmental
				organization or association, including—
												(i)a
				producer association;
												(ii)a farmer
				cooperative;
												(iii)an extension
				association; and
												(iv)a conservation
				organization with a history of working cooperatively with producers to
				effectively address resource concerns related to agricultural production, as
				determined by the Secretary.
												(b)Grants and
				agreements
										(1)In
				generalThe Secretary shall make grants and enter into agreements
				with eligible entities to preferentially enroll producers in 1 or more of
				eligible conservation programs to carry out special projects and initiatives
				through which multiple producers and other interested persons cooperate to
				address specific resources of concern relating to agricultural production on a
				local, State, or regional scale.
										(2)TermGrants
				and agreements described in paragraph (1) shall have a term of—
											(A)not less than 2
				years; and
											(B)not more than 5
				years.
											(c)Applications
										(1)Competitive
				processThe Secretary shall establish a competitive process for
				considering applications for grants or agreements under this section consistent
				with the evaluation criteria described in subsection (d).
										(2)Program
				allocationAn application for a grant or agreement under this
				section shall include—
											(A)specification of
				the amount of funding or quantity of acres, or both, of 1 or more eligible
				conservation programs proposed to be allocated to carry out the special project
				or initiative; and
											(B)a schedule for
				use of funding or acres over the life of the proposed project or
				initiative.
											(d)Evaluation
				criteriaIn evaluating applications for grants or agreements
				under this section, the Secretary shall consider the extent to which—
										(1)preferential
				enrollment in the eligible conservation program specified in the application
				will effectively address the environmental objectives established for the
				special project or initiative; and
										(2)the special
				project or initiative covered by the application—
											(A)enjoys broad
				local and regional support from producers and other interested persons,
				including governmental and nongovernmental organizations with appropriate
				expertise on the issues the project or initiative seeks to address;
											(B)includes clear
				environmental objectives and a high likelihood of success;
											(C)includes a
				well-defined project or initiative plan that identifies sensitive areas
				requiring treatment and prioritizes conservation systems, practices, and
				activities needed to achieve environmental objectives;
											(D)promises adequate
				and coordinated participation to achieve the objectives of the project or
				initiative;
											(E)coordinates
				integration of Federal, State, and local efforts to make the best use of
				available resources and maximize cost-effective investments;
											(F)leverages
				financial and technical resources from sources other than the conservation
				programs authorized by this subtitle, including financial and technical
				resources provided by Federal and State agencies, local governments,
				nongovernmental organizations and associations, and other private sector
				entities;
											(G)describes how all
				necessary technical assistance will be provided to each producer participating
				in the project or initiative, including cost estimates for technical assistance
				and whether such assistance will be provided by technical service
				providers;
											(H)describes how the
				administrative costs of the project or initiative will be minimized;
											(I)addresses 1 or
				more local, State, regional, or national environmental priorities, with
				particular emphasis on any priority for which there is an existing State or
				federally-approved plan in place for addressing that priority;
											(J)includes a plan
				to evaluate progress and measure results; and
											(K)clearly
				demonstrates that enrollment of producers in eligible conservation programs
				will be consistent with the purposes and policies of each eligible conservation
				program, as established in law (including rules, regulations, and program
				guidance promulgated by implementing agencies).
											(e)PrioritiesTo
				the maximum extent practicable, consistent with subsections (c) and (d), the
				Secretary shall ensure that, for each fiscal year, grants are awarded and
				agreements are entered into under this section to support projects and
				initiatives that collectively address the resource concerns facing producers,
				ranchers, and small private forest landowners, specifically including projects
				and initiatives that are designed—
										(1)to achieve
				improvements in water quality in watersheds impacted by agriculture,
				particularly by increasing the participation of producers in implementing best
				management practices in a watershed or developing environmentally and
				economically viable alternative uses for manure and litter;
										(2)to achieve
				improvements in air quality in a geographical area in which agricultural
				operations impact air quality, especially an area that, as determined by the
				Administrator of the Environmental Protection Agency, is a nonattainment area
				with respect to any of the national primary and secondary ambient air quality
				standards promulgated by the Administrator under section 109 of the Clean Air
				Act (42 U.S.C. 7409);
										(3)to conserve water
				for environmental purposes, such as enhanced stream flows or aquifer recharge
				in regions, States, or local areas in which water quantity is a concern;
										(4)to assist in the
				recovery of Federal or State-listed endangered species or species of special
				concern or to further the goals and objectives of the comprehensive wildlife
				conservation plan of a State through the cooperative efforts of multiple
				producers;
										(5)to control
				invasive species on rangeland or other agricultural land through the
				cooperative efforts of multiple producers in a geographical area;
										(6)to address 1 or
				more specific resources of concern on private, non-industrial forest
				land;
										(7)to reduce losses
				of pesticides to the environment by engaging multiple producers in a geographic
				area in adoption of integrated pest management practices and approaches;
				and
										(8)to keep in
				production farms and ranches facing development pressures in agricultural
				use.
										(f)Cost
				share
										(1)In
				generalExcept as provided in paragraph (2), the Secretary shall
				not require more than 25 percent of the cost of a project or initiative
				supported under a grant or agreement entered into under this section to be
				derived from non-Federal sources.
										(2)ExceptionThe
				Secretary may give greater priority to projects or initiatives that offer to
				provide a higher percentage of the cost of the project or initiative from
				non-Federal sources.
										(3)In-kind
				contributionsIf the Secretary establishes a cost-share
				requirement for a project or initiative, the Secretary shall allow the use of
				in-kind contributions to fulfill that requirement.
										(g)Funding
										(1)In
				generalOf the funds made available for each fiscal year to carry
				out the eligible conservation programs, to provide funding for grants and
				agreements entered into under this section, the Secretary shall reserve—
											(A)5 percent for
				fiscal year 2008;
											(B)10 percent for
				fiscal year 2009;
											(C)15 percent for
				fiscal year 2010; and
											(D)20 percent for
				each of fiscal years 2011 through 2014.
											(2)Allocation to
				StatesUsing the method of allocation for States under each
				eligible conservation program, the Secretary shall allocate to States 75
				percent of the funds reserved under paragraph (1) for each fiscal year to allow
				State Conservationists of the Natural Resources Conservation Service, with the
				advice of State technical committees, to select projects and initiatives for
				funding under this section at the State
				level.
										.
					(b)Conforming
			 amendmentSection 1243 of the Food Security Act of 1985 (16
			 U.S.C. 3843) is amended by striking subsection (f).
					2502.Minimum base
			 allocation to States in funding of certain Department of Agriculture
			 conservation programsSection
			 1241 of the Food Security Act of 1985 (16 U.S.C. 3841) is amended by striking
			 subsection (d) and inserting the following:
					
						(d)Minimum base
				allocation to States for certain conservation programs
							(1)In
				generalIn allocating funds to States to implement the
				conservation programs under subtitle D (excluding the conservation reserve
				program under subchapter B of chapter 1, the wetlands reserve program under
				subchapter C of chapter 1, the conservation security program under subchapter A
				of chapter 2, and the grassland reserve program under subchapter C of chapter
				2), the Secretary shall ensure that each State receives, at a minimum,
				$18,000,000 for each of fiscal years 2007 through 2014.
							(2)ExceptionThe
				Secretary shall ensure that any funds made available under chapter 6 of
				subtitle D to carry out a project in or adjacent to a State are over and above
				the minimum base allocation in paragraph
				(1).
							.
				GOther
			 conservation programs
				2601.Pilot program for comprehensive
			 conservation planningChapter
			 5 of subtitle D of title XII of the Food Security Act of 1985 (16 U.S.C. 3839bb
			 et seq.) is amended by adding at the end the following:
					
						1240Q.Pilot program for comprehensive
				conservation planning
							(a)Pilot program requiredThe Secretary shall establish a pilot
				program to evaluate the feasibility of assisting producers, before a producer
				applies for assistance under any conservation program under this subtitle D, by
				making a comprehensive assessment of the resource concerns, needs, and
				alternative solutions for the entire operation of the producer, as determined
				by the Secretary, following the procedures in the conservation planning manual
				of the Natural Resources Conservation Service.
							(b)LocationsThe pilot program shall be undertaken in
				the following locations:
								(1)The Chesapeake Bay watershed.
								(2)The Great Lakes Basin.
								(3)The Connecticut River watershed.
								(4)The Highlands Region, as defined in section
				3 of the Highlands Conservation Act (Public Law 108–421; 118 Stat.
				2375).
								(5)The Upper Mississippi River Basin.
								(c)Provision of assistance
								(1)In
				generalThe assistance to
				producers shall be provided—
									(A)by the Secretary directly or through
				third-party providers certified by the Secretary; and
									(B)without charge to the producer.
									(2)ResultsThe results of the comprehensive
				conservation planning shall be provided to the producer to enable informed
				choices on the type of financial assistance available through conservation
				programs administered by the Secretary that would most effectively address the
				resource needs of the operation of the producer consistent with the
				environmental goals for the area in which the operation is located.
								(d)Assessment and reportDuring the second and fifth years of the
				pilot program, the Secretary shall—
								(1)conduct an assessment of the effectiveness
				of the pilot program established under this section; and
								(2)publish a report, to be available to the
				public, of the results of the assessment.
								(e)Funding
								(1)In
				generalThere is authorized
				to be appropriated to carry out this section $40,000,000 for each of fiscal
				years 2008 through 2014.
								(2)AllocationThe Secretary shall, to the maximum extent
				practicable, equally allocate the amount of funds made available under
				paragraph (1) for each fiscal year between each of the 5 pilot program
				locations established under subsection
				(b).
								.
				2602.Pilot program for
			 nutrient reduction and sediment control in the Chesapeake Bay
			 watershedChapter 5 of
			 subtitle D of title XII of the Food Security Act of 1985 (as amended by section
			 2601) is amended by inserting after section 1240Q the following:
					
						1240R.Pilot program
				for nutrient reduction and sediment control in the Chesapeake Bay
				watershed
							(a)DefinitionsIn
				this section:
								(1)Chesapeake Bay
				watershedThe term Chesapeake Bay watershed means
				the tributaries, backwaters, and side channels that drain into the Chesapeake
				Bay, including associated watersheds.
								(2)Chesapeake 2000
				agreementThe term Chesapeake 2000 agreement means
				the voluntary comprehensive restoration agreement signed in June 2000 by the
				members of the Chesapeake Executive Council.
								(b)Restoration
				enhancement and preservation projects
								(1)In
				generalThe Secretary shall
				use funds made available under this section to pay the Federal share of
				carrying out agricultural restoration enhancement and preservation projects for
				the Chesapeake Bay watershed.
								(2)AdministrationThe Secretary shall carry out the
				projects—
									(A)in cooperation with appropriate Federal and
				State agencies; and
									(B)in a manner consistent with the tributary
				strategies developed pursuant to the Chesapeake 2000 agreement.
									(c)Water
				qualityIn carrying out projects and activities under this
				section, the Secretary shall take into account the protection of water quality
				by considering applicable State water quality standards.
							(d)CoordinationThe
				Secretary shall integrate and coordinate projects and activities carried out
				under this section with other Federal and State programs, projects, and
				activities.
							(e)Cost
				sharing
								(1)Federal
				shareThe Federal share of the cost of carrying out any
				individual project under this section shall not exceed $5,000,000.
								(2)Non-Federal
				shareSubject to paragraph (1), the non-Federal share of the cost
				of projects and activities carried out under this section shall be not less
				than 25 percent.
								(3)Non-Federal
				responsibilitiesThe operation, maintenance, rehabilitation, and
				replacement of projects carried out under this section shall be a non-Federal
				responsibility.
								(f)Funding
								(1)In
				generalOf the funds of the
				Commodity Credit Corporation, the Secretary shall use to carry out projects
				under this section $50,000,000 for each of fiscal years 2008 through
				2012.
								(2)Additional
				fundingFunds made available
				under this section shall be in addition to any other funds that are provided
				under this
				title.
								.
				HFunding and
			 administration
				2701.Funding and
			 administration
					(a)In
			 generalSection 1241(a) of
			 the Food Security Act of 1985 (16 U.S.C. 3841(a)) is amended in the matter
			 preceding paragraph (1) by striking 2007 and inserting
			 2014.
					(b)Conservation
			 security programSection 1241(a)(3) of the Food Security Act of
			 1985 (16 U.S.C.
			 3841(a)(3)) is amended—
						(1)in subparagraph
			 (A), by striking $1,954,000,000 and inserting
			 $2,194,000,000; and
						(2)in subparagraph
			 (B) by striking $5,650,000,000 and inserting
			 $6,050,000,000.
						(c)Farm and
			 ranchland protection programSection 1241(a) of the Food Security
			 Act of 1985 (16
			 U.S.C. 3841(a)) is amended by striking paragraph (4) and
			 inserting the following:
						
							(4)The farm and
				ranchland protection program under subchapter B of chapter 2, using, to the
				maximum extent practicable—
								(A)$125,000,000 in
				fiscal year 2008;
								(B)$150,000,000 in
				fiscal year 2009;
								(C)$200,000,000 in
				fiscal year 2010;
								(D)$240,000,000 in
				fiscal year 2011; and
								(E)$280,000,000 in
				each of fiscal years 2012 through
				2014.
								.
					(d)Grassland
			 reserve programSection 1241(a)(5) of the Food Security Act of
			 1986 (16 U.S.C. 3841(a)(5)) is amended by striking 2007 and
			 inserting 2014.
					(e)Environmental
			 quality incentives programSection 1241(a) of the Food Security
			 Act of 1986 (16 U.S.C. 3841(a)) is amended by striking paragraph (6) and
			 inserting the following:
						
							(6)The environmental
				quality incentives program under chapter 4, using, to the maximum extent
				practicable—
								(A)$1,250,000,000 in
				fiscal year 2008;
								(B)$1,600,000,000 in
				fiscal year 2009;
								(C)$1,700,000,000 in
				fiscal year 2010;
								(D)$1,800,000,000 in
				fiscal year 2011; and
								(E)$2,000,000,000 in
				each of fiscal years 2012 through
				2014.
								.
					(f)Wildlife habitat
			 incentives programSection
			 1241(a) of the Food Security Act of 1985 (16 U.S.C. 3841(a)) is amended by
			 striking paragraph (7) and inserting the following:
						
							(7)The wildlife
				habitat incentives program under section 1240N, using, to the maximum extent
				practicable—
								(A)$85,000,000 in
				fiscal year 2008;
								(B)$100,000,000 in
				fiscal year 2009;
								(C)$140,000,000 in
				fiscal year 2010; and
								(D)$150,000,000 in
				each of fiscal years 2011 through
				2014.
								.
					2702.Conservation
			 application processSection
			 1244 of the Food Security Act of 1985 (16 U.S.C. 3844) is amended by adding at
			 the end the following:
					
						(c)Conservation
				application process
							(1)Initial
				application
								(A)In
				generalNot later than 1 year after the date of enactment of this
				subsection, the Secretary shall establish a single, simplified application for
				eligible entities to use in initially requesting assistance under any
				conservation program administered by the Natural Resources Conservation Service
				(referred to in this subsection as the initial
				application).
								(B)RequirementsTo
				the maximum extent practicable, the Secretary shall ensure that—
									(i)a
				conservation program applicant is not required to provide information that is
				duplicative of information or resources already available to the Secretary for
				that applicant and the specific operation of the applicant; and
									(ii)the initial
				application process is streamlined to minimize complexity and
				redundancy.
									(2)Review of
				application process
								(A)In
				generalNot later than 1 year after the date of enactment of this
				subsection, the Secretary shall review the application process for each
				conservation program administered by the Natural Resources Conservation
				Service, including the forms and processes used to receive assistance requests
				from eligible program participants.
								(B)RequirementsIn
				carrying out the review, the Secretary shall determine what information the
				participant is required to submit during the application process,
				including—
									(i)identification
				information for the applicant;
									(ii)identification
				and location information for the land parcel or tract of concern;
									(iii)a general
				statement of the need or resource concern of the applicant for the land parcel
				or tract; and
									(iv)the minimum
				amount of other information the Secretary considers to be essential for the
				applicant to provide personally.
									(3)Revision and
				streamline
								(A)In
				generalNot later than 1 year after the date of enactment of this
				subsection, the Secretary shall carry out a revision of the application forms
				and processes for each conservation program administered by the Natural
				Resources Conservation Service to enable use of information technology to
				incorporate appropriate data and information concerning the conservation needs
				and solutions appropriate for the land area identified by the applicant.
								(B)GoalThe
				goal of the revision shall be to streamline the application process to minimize
				the burden placed on applicants.
								(4)Conservation
				program application
								(A)In
				generalOnce the needs of an applicant have been adequately
				assessed by the Secretary, or a third party provider under section 1242, based
				on the initial application, in order to determine the 1 or more programs under
				this title that best match the needs of the applicant, with the approval of the
				applicant, the Secretary may convert the initial application into the specific
				application for assistance for the relevant conservation program.
								(B)Secretarial
				burdenTo the maximum extent practicable, the Secretary
				shall—
									(i)complete the
				specific application for conservation program assistance for each applicant;
				and
									(ii)request only
				that specific further information from the applicant that is not already
				available to the Secretary.
									(5)Implementation
				and notificationNot later than 1 year after the date of
				enactment of this subsection, the Secretary shall submit to the Committee on
				Agriculture of the House of Representatives and the Committee on Agriculture,
				Nutrition, and Forestry of the Senate written notification that the Secretary
				has fulfilled the requirements of this
				subsection.
							.
				2703.Exclusion of
			 payments under Department of Agriculture conservation programs from adjusted
			 gross income limitation
					(a)ExclusionSection
			 1001D(b)(2) of the Food Security Act of 1985 (7 U.S.C. 1308–3a(b)(2)) is
			 amended by striking subparagraph (C).
					(b)Effective
			 periodSection 1001D of the Food Security Act of 1985 (7 U.S.C.
			 1308–3a) is amended by striking subsection (e).
					IIISpecialty
			 crops
			AMarketing
				3001.Grants to
			 States to enhance competitiveness of specialty crops
					(a)Definition of
			 specialty cropIn this section, the term specialty
			 crop includes aquacultural product (including ornamental fish), sea
			 grass, and sea oats.
					(b)Availability
			 and purpose of grants
						(1)In
			 generalFor each of fiscal years 2008 through 2014, the Secretary
			 shall make a grant under this section to each State that submits an application
			 for a grant for that fiscal year in accordance with the terms and conditions
			 established under paragraph (4).
						(2)Use of grant
			 fundsThe grant funds shall be used by the State department of
			 agriculture solely to enhance the competitiveness of United States specialty
			 crops.
						(3)Maintenance of
			 effortThe State shall provide assurances to the Secretary that
			 funds provided to the State under this section will be used only to supplement,
			 not to supplant, the amount of Federal, State, and local funds otherwise
			 expended in support of specialty crops and specialty crop producers in the
			 State.
						(4)Terms and
			 conditionsNot later than 180 days after the date of enactment of
			 this Act for fiscal year 2007 and before commencement of each of fiscal years
			 2008 through 2014, the Secretary shall establish terms and conditions for the
			 submission of grant applications for that fiscal year.
						(c)Amount
						(1)In
			 generalSubject to paragraph (2), the amount of the grant for a
			 fiscal year to a State under this section shall bear the same ratio to the
			 total amount made available under subsection (e) for that fiscal year
			 as—
							(A)the value of
			 specialty crop production in the State during the preceding calendar year;
			 bears to
							(B)the value of
			 specialty crop production during that calendar year in all those States
			 submitting applications for a grant for that fiscal year.
							(2)Minimum grant
			 amountAt a minimum, each eligible State shall receive $3,000,000
			 per fiscal year as a grant under this section.
						(3)Availability of
			 funds
							(A)In
			 generalAny funds remaining after allocations are made under
			 paragraph (2) shall be available on a competitive basis to any State department
			 of agriculture that submits an application to the Secretary.
							(B)CriteriaThe
			 Secretary shall—
								(i)establish
			 criteria for review of applications submitted under subparagraph (A);
			 and
								(ii)award funds to
			 applicants that best fulfill the criteria.
								(d)Grant
			 Expenditure Priorities
						(1)In
			 generalIt is the intent of Congress that specialty crop
			 producers, organizations, and commissions should benefit from the disposition
			 of grant funds under this section.
						(2)EligibilityTo
			 be eligible to receive a grant under this section, a State department of
			 agriculture shall conduct at least 1 public hearing, or provide some other
			 method for public comment, to obtain the advice and opinion of specialty crop
			 producers, organizations, and commissions in the State regarding the use of
			 grant funds.
						(3)ConsiderationThe
			 Secretary shall ensure that a State department of agriculture considers the
			 advice and opinions received under paragraph (2) when making decisions about
			 the use of grant funds.
						(e)Use of
			 Commodity Credit CorporationOf funds of the Commodity Credit
			 Corporation, the Secretary shall use to carry out this section $100,000,000 for
			 each of fiscal years 2008 through 2014.
					3002.Fruit and vegetable nutrition promotion
			 program
					(a)In generalThe Secretary, acting through the
			 Administrator of the Agricultural Marketing Service, shall establish and carry
			 out a program to provide assistance to eligible trade organizations described
			 in subsection (c) to increase the consumption of fruits and vegetables in the
			 United States to meet Federal health guidelines.
					(b)Requirements for
			 participationTo be eligible
			 for assistance under this section, an organization shall—
						(1)be an eligible trade organization;
						(2)prepare and submit a plan to increase the
			 consumption of fruits and vegetables in the United States to the Administrator
			 of the Agricultural Marketing Service that meets any guidelines governing such
			 plans established by the Administrator; and
						(3)meet any other requirements established by
			 the Administrator.
						(c)Eligible trade organizationsAn eligible trade organization under this
			 section shall be—
						(1)a nonprofit fruit and vegetable trade
			 organizations in the United States;
						(2)a nonprofit State or regional fruit and
			 vegetable organization;
						(3)a fruit and vegetable agricultural
			 cooperative in the United States;
						(4)a commodity board or commission in the
			 United States; or
						(5)a small business engaged in the fruit and
			 vegetable industry in the United States.
						(d)Matching
			 fundsAssistance provided
			 under this section shall not exceed—
						(1)in the case of an organization described in
			 paragraphs (1) through (4) of subsection (c), 90 percent of the cost of the
			 plan to increase the consumption of fruits and vegetables in the United States
			 submitted under subsection (b)(2); and
						(2)in the case of an organization described in
			 subsection (c)(5), 50 percent of the cost of the plan to increase the
			 consumption of fruits and vegetables in the United States submitted under
			 subsection (b)(2).
						(e)FundingOf the funds available to the Commodity
			 Credit Corporation, the Administrator of the Agricultural Marketing Service
			 shall use $15,000,000 in each of fiscal years 2008 through 2014 to carry out
			 this section.
					3003.Farmers’ market promotion
			 programSection 6 of the
			 Farmer-to-Consumer Direct Marketing Act of 1976 (7 U.S.C. 3005) is amended by
			 striking subsections (d) and (e) and inserting the following:
					
						(d)Criteria and Guidelines
							(1)In generalThe Secretary shall establish criteria and
				guidelines for the submission, evaluation, and funding of proposed projects
				under the Program.
							(2)PriorityThe Secretary shall prioritize for funding
				projects that will support, encourage, or promote the transition to organic and
				other environmentally beneficial forms of agricultural production.
							(e)FundingOf the funds of the Commodity Credit
				Corporation, the Secretary shall use to carry out this section $20,000,000 for
				each of fiscal years 2008 through 2014, of which not less than $5,000,000 shall
				be used for each fiscal year to support the use of electronic benefit transfers
				at farmers’
				markets.
						.
				3004.National organic certification and
			 transition cost share programSection 10606 of the Farm Security and Rural
			 Investment Act of 2002 (7 U.S.C. 6523) is amended to read as follows:
					
						10606.National organic certification and
				transition cost share program
							(a)In generalOf the funds of the Commodity Credit
				Corporation, the Secretary of Agriculture (acting through the Natural Resources
				Conservation Service) shall use $10,000,000 for each of fiscal years 2008
				through 2014 to establish a national organic certification and transition
				cost-share program to assist producers and handlers of agricultural products in
				obtaining certification under the national organic production program
				established under the Organic Foods Production Act of 1990 (7 U.S.C. 6501 et
				seq.) and to assist producers and handlers in making the transition to organic
				production under the such program.
							(b)Certification costs
								(1)In generalThe Secretary shall pay under this section
				up to 75 percent of the costs incurred by a producer or handler in obtaining
				certification under the national organic production program, as certified to
				and approved by the Secretary.
								(2)Maximum
				amountThe maximum amount of
				a payment made to a producer or handler for certification under this section
				shall be $750 per year.
								(c)Accreditation and enforcement
				costsOf the funds made
				available under subsection (a), the Secretary (acting through the Agricultural
				Marketing Service) shall fund the accreditation and enforcement programs
				operated by the National Organic Program to implement the accreditation and
				enforcement provisions of the Organic Foods Production Act of 1990.
							(d)Reimbursements for infrastructure necessary
				To implement organic practice standards
								(1)EstablishmentNot later than 180 days after the date of
				the enactment of this Act, the Secretary shall establish a program to reimburse
				producers and handlers for the costs of transition to organic
				production.
								(2)ProgramUnder the program established under
				paragraph (1), the Secretary (acting through the Natural Resources Conservation
				Service) shall assist producers and handlers developing and implementing
				infrastructure and practices necessary to transition land and animals to meet
				the requirements of the Organic Food Production Act of 1990.
								(3)Plan submissionThe Secretary may only reimburse a producer
				or handler under this section if the producer or handler submits to the
				Secretary an organic transition plan that provides—
									(A)the expected costs for infrastructure and
				practices;
									(B)the environmental and economic benefits
				derived from the infrastructure or implementing organic practice standards;
				and
									(C)a demonstration of the existence of a
				market or the reasonable expectation of a future market for the products to be
				produced or handled.
									(4)Appropriate infrastructure and practice
				standardsThe Secretary shall
				only reimburse producers and handlers under this subsection for the costs of
				the following:
									(A)Organic practices and activities during
				transition to certified organic production consistent with an approved plan to
				transition to certified organic production.
									(B)Farm infrastructure necessary to implement
				organic practice standards, including livestock watering facilities and
				fencing, so long as such infrastructure is consistent with an approved plan to
				transition to certified organic production.
									(C)Organic livestock welfare measures, so long
				as such infrastructure or practices and activities are necessary to implement
				an organic practice standard and are consistent with an approved plan to
				transition to certified organic production.
									(D)Advanced organic practices consistent with
				approved certified organic production.
									(E)Technical assistance, including the costs
				of developing an approved transition plan under this section.
									(F)Other measures the Secretary, after
				consultation with the National Organic Standards Board, determines are
				appropriate.
									(5)Organic transition technical
				adviceThe Secretary shall
				consult with the National Organic Standards Board regarding the elements of an
				approved organic transition plan and to identify and recommend ways that the
				Secretary may generally use the resources provided for programs under subtitle
				D of title XII of the Food Security Act of 1985 (16 U.S.C. 3830 et seq.) to
				facilitate transition to organic production, including the resources provided
				by the environmental quality incentives program and the conservation security
				program.
								(6)Maximum amount for transition
				reimbursement
									(A)In
				generalExcept as provided in
				subparagraphs (B) and (C), the maximum amount of reimbursement paid to a
				producer or handler for transition to organic production under this section
				shall be $10,000 per fiscal year.
									(B)Specialty CropsIn the case of an individual or entity who
				annually produces 3 or more types of specialty crops, the individual or entity
				may not receive, directly or indirectly, cost-share or incentive payments under
				this section that, in the aggregate, exceed $20,000 per year, for a period not
				to exceed 4 years.
									(C)DairyIn the case of an individual or entity
				whose principal farming enterprise is dairy, the individual or entity may not
				receive, directly or indirectly, cost-share or incentive payments under this
				section that, in the aggregate, exceed $20,000 per year, for a period not to
				exceed 4 years.
									(7)Eligible fiscal yearsA producer or handler may only receive
				payments—
									(A)for 4 fiscal years; and
									(B)after the first payment, for the fiscal
				year during which the payment is made and the 3 subsequent fiscal years.
									(8)Transition reimbursementsA certified organic producer or handler
				under the national organic production program shall be eligible for
				reimbursements to make the transition to organic production for new lands and
				livestock.
								(9)Suspension authorityTo ensure orderly and continued growth in
				organic farming—
									(A)prior to each fiscal year and not later
				than October 1st of each year, the Secretary shall publish organic commodity
				specific assessments analyzing the domestic production and consumption, and the
				import and export organic market demand and growth potential, for each organic
				commodity and the anticipated number and total amount of new reimbursements for
				the following year affecting each commodity; and
									(B)the Secretary shall not enroll new
				producers under this subsection if, for any particular agricultural commodity,
				any new producers would produce an increased amount of that agricultural
				commodity that the Secretary finds is reasonably anticipated to affect the
				continuing economic viability of agricultural producers currently certified
				under the national organic production program or would create unreasonable
				geographic disparities in the distribution of reimbursements provided under
				this section.
									(10)AppealsAn applicant seeking transition assistance
				under this section has the right to appeal an adverse decision by Secretary
				with regard to an application for assistance, as provided in section 275 of the
				Department of Agriculture Reorganization Act of 1994 (7 U.S.C. 6995).
								(e)Technical and educational
				assistanceOf the funds made
				available under subsection (a) for a fiscal year, the Secretary shall provide
				technical and educational assistance to producers and handlers to carry out
				this section, including entering into cooperative agreements with qualified
				entities to implement the transition to organic production.
							(f)ReportingNot later than March 1 of each year, the
				Secretary shall submit to Congress and the National Organic Standards Board a
				report detailing State-by-State expenditures on certification, including the
				number of producers and handlers served by the program, and State-by-State
				expenditures on transition assistance, including the number of producers and
				handlers served by the program, the practices implemented, an assessment of the
				impacts of the program on organic production, and recommended reforms, if
				any.
							.
				BTrade
				3101.Technical
			 assistance for specialty cropsSection 3205 of the Farm Security and Rural
			 Investment Act of 2002 (7 U.S.C. 5680) is amended by striking subsection (d)
			 and inserting the following:
					
						(d)PetitionA
				participant in the program may petition the Secretary for an extension of a
				project carried out under this section that exceeds, or will exceed, applicable
				time restrictions.
						(e)Funding
							(1)In
				generalThe Secretary shall make available of funds of, or an
				equal value of commodities owned by, the Commodity Credit Corporation—
								(A)$4,000,000 for
				fiscal year 2008;
								(B)$6,000,000 for
				fiscal year 2009;
								(C)$8,000,000 for
				fiscal year 2010; and
								(D)$10,000,000 for
				each of fiscal years 2011 through 2014.
								(2)Carryover of
				unobligated fundsIn a case in which the total amount of funds or
				commodities made available under paragraph (1) for a fiscal year is not
				obligated in that fiscal year, the Secretary shall make available in the
				subsequent fiscal year an amount equal to—
								(A)the amount made
				available for the fiscal year under paragraph (1); plus
								(B)the amount not
				obligated in the previous fiscal
				year.
								.
				CNutrition
				3201.Expansion of
			 fresh fruit and vegetable programSection 18 of the Richard B. Russell
			 National School Lunch Act (42 U.S.C. 1769) is amended—
					(1)in subsection
			 (g)—
						(A)in paragraph
			 (1)—
							(i)in
			 the matter preceding subparagraph (A), by striking July 2004 and
			 inserting July 2007; and
							(ii)by
			 striking subparagraphs (A) and (B) and inserting the following:
								
									(A)100 elementary
				schools or secondary schools in each State;
									(B)additional
				elementary schools or secondary schools in each State, in accordance with the
				proportion that—
										(i)the total student
				population of the State; bears to
										(ii)the total
				student population of all States;
				and
										;
							(B)in paragraph
			 (3)(A), by striking paragraph (1)(B) and inserting
			 paragraph (1);
						(C)in subparagraphs
			 (A) and (B) of paragraph (5) by striking 2008 each place it
			 appears and inserting 2014; and
						(D)in paragraph
			 (6)(B)—
							(i)in
			 clause (i)—
								(I)by striking
			 October 1, 2004 and inserting October 1, 2007;
			 and
								(II)by striking
			 $9,000,000 and inserting $200,000,000; and
								(ii)by
			 adding at the end the following:
								
									(iii)Administrative
				expensesFor fiscal year 2008 and each fiscal year thereafter, of
				amounts made available to carry out this subsection, the Secretary may use not
				more than 1 percent for administrative expenses of carrying out this
				subsection.
									(iv)State
				administrative costs
										(I)In
				generalSubject to subclause (II), for fiscal year 2008 and each
				fiscal year thereafter, of amounts made available to a State to carry out this
				subsection, the State may use not more than 5 percent for administrative
				expenses of carrying out this subsection.
										(II)RequirementTo
				be eligible to use funds under subclause (I), a State shall submit to the
				Secretary a plan indicating the manner in which the State intends to use the
				funds.
										(v)Federal
				requirementsNot later than 1 year after the date of enactment of
				this clause, and periodically thereafter as the Secretary determines to be
				appropriate, the Secretary shall establish requirements for States in
				administering this subsection.
									;
				and
							(2)in subsection
			 (i)(2), by striking such sums as are necessary and all that
			 follows through the period at the end and inserting to carry out this
			 subsection $20,000,000 for each of fiscal years 2008 through
			 2014..
					3202.Authorization level for farm-to-cafeteria
			 activitiesSection 18 of the
			 Richard B. Russell National School Lunch Act (42 U.S.C. 1769) is amended in
			 subsection (i)(2) by striking such sums as are necessary and all
			 that follows through the period at the end and inserting to carry out
			 this subsection $20,000,000 for each of fiscal years 2008 through
			 2014..
				3203.WIC farmers'
			 market nutrition programSection 17(m)(9)(A) of the Child Nutrition
			 Act of 1966 (42 U.S.C. 1786(m)(9)(A)) is amended—
					(1)in clause (i), by
			 striking 2009 and inserting 2014; and
					(2)by striking
			 clause (ii) and inserting the following:
						
							(ii)Mandatory
				fundingOf the funds of the Commodity Credit Corporation, the
				Secretary shall make available to carry out this subsection, to remain
				available until expended—
								(I)$20,000,000 for
				fiscal year 2008;
								(II)$30,000,000 for
				fiscal year 2009;
								(III)$45,000,000 for
				fiscal year 2010;
								(IV)$60,000,000 for
				fiscal year 2011; and
								(V)not less than
				$75,000,000 for fiscal year 2012 and each fiscal year
				thereafter.
								.
					3204.Seniors
			 farmers’ market nutrition programSection 4402 of the Farm Security and Rural
			 Investment Act of 2002 (7 U.S.C. 3007) is amended—
					(1)by striking
			 subsection (a) and inserting the following:
						
							(a)EstablishmentOf
				funds available to the Commodity Credit Corporation, the Secretary of
				Agriculture (referred to in this section as the Secretary) shall
				use to carry out and expand a seniors farmers' market nutrition program—
								(1)$20,000,000 for
				fiscal year 2008;
								(2)$30,000,000 for
				fiscal year 2009;
								(3)$45,000,000 for
				fiscal year 2010;
								(4)$60,000,000 for
				fiscal year 2011; and
								(5)not less than
				$75,000,000 for fiscal year 2012 and each fiscal year
				thereafter.
								;
					(2)in subsection
			 (b)—
						(A)in paragraph (2),
			 by striking and at the end;
						(B)in paragraph (3),
			 by striking the period at the end and inserting ; and;
			 and
						(C)by adding at the
			 end the following:
							
								(4)to promote the
				transition to organic and other environmentally beneficial food production
				systems.
								;
						(3)by redesignating
			 subsection (c) as subsection (d); and
					(4)by inserting
			 after subsection (b) the following:
						
							(c)Eligible
				participants; benefits levelsRegulations issued pursuant to
				subsection (d)—
								(1)shall allow for
				participation by participants in farmers' markets, roadside stands, and
				community supported agriculture programs; and
								(2)shall not limit
				the ability of any State or regional program to set benefit levels for
				individual
				seniors.
								.
					3205.Use of Dietary Guidelines for
			 Americans in special nutrition programs and school lunch
			 programsSection 9(a) of the
			 Richard B. Russell National School Lunch Act (42 U.S.C. 1758(a)) is amended by
			 adding at the end the following:
					
						(5)Allocations to be based on dietary
				guidelinesFor the school
				year beginning in July 2007 and each school year thereafter, the Secretary
				shall ensure that allocations of food and food ingredients offered in school
				nutrition programs under this Act and the Child Nutrition Act of 1966 (42
				U.S.C. 1771 et seq.) are based on the most recent Dietary Guidelines for
				Americans.
						.
				3206.Food stamp fruit and vegetable electronic
			 benefit transfer pilot project
					(a)FindingCongress finds that increased consumption
			 of fruits and vegetables by participants in the food stamp program will
			 significantly improve the overall dietary habits of the participants.
					(b)Pilot ProjectThe Secretary shall establish and carry out
			 a pilot project that will provide to each participant in the food stamp program
			 who receives benefits in the form of an electronic benefit transfer, financial
			 incentives for each dollar of those benefits expended by the recipient to
			 facilitate the purchase of fresh fruits and vegetables.
					(c)Authorization of
			 AppropriationsThere is
			 authorized to be appropriated $10,000,000 for each of fiscal years 2008 through
			 2014 to carry out this section.
					3207.Purchases of
			 locally produced foods
					(a)FindingsCongress
			 finds that—
						(1)locally produced
			 agricultural products, as compared to products transported from distant
			 sources—
							(A)(i)are often harvested
			 closer to full ripeness; and
								(ii)can provide higher nutritional
			 quality;
								(B)can provide
			 improved ripeness, taste, and selection, which can increase rates of
			 consumption of agricultural products; and
							(C)are more
			 efficient to store, distribute, and package; and
							(2)use of local
			 produce to carry out nutrition programs—
							(A)reduces
			 dependence on foreign oil by reducing fuel consumption rates associated with
			 the production or transportation of agricultural products;
							(B)can improve the
			 ability of users of the procurement system to provide education relating to
			 nutrition, farming, sustainability, energy efficiency, and the importance of
			 local purchases to the local economy;
							(C)helps to maintain
			 a robust logistics network for agricultural product procurement; and
							(D)promotes farm,
			 business, and economic development by accessing local markets.
							(b)Program
			 improvementsSection 9(j) of
			 the Richard B. Russell National School Lunch Act (42 U.S.C. 1758(j)) is
			 amended—
						(1)in paragraph (1)—
							(A)by striking In general and inserting
			 Purchases; and
							(B)by striking subparagraph (A) and inserting
			 the following:
								
									(A)allow
				institutions described in paragraph (3)(A)—
										(i)to purchase, in
				addition to other food purchases, locally produced foods for school meal
				programs, to the maximum extent practicable and appropriate; and
										(ii)to establish, in
				compliance with Federal and State procurement laws (including regulations),
				preapproved suppliers and product lists that require a comprehensive
				competitive evaluation before a supplier or product is included on the
				list;
										;
							(2)by redesignating paragraph (2) as paragraph
			 (6);
						(3)by inserting
			 after paragraph (1) the following:
							
								(2)Department of
				DefenseNotwithstanding any other provision of law, the Secretary
				of Defense may elect to use a geographic preference to purchase locally
				produced agricultural products for—
									(A)the Defense
				Supply Center Philadelphia;
									(B)the Department of
				Defense Farm to School Program;
									(C)the Department of
				Defense Fresh Fruit and Vegetable Program;
									(D)the service
				academies of the Department of Defense;
									(E)Department of
				Defense domestic dependent schools;
									(F)other Department
				of Defense schools under chapter 108 of title 10, United States Code;
									(G)commissary and
				exchange stores of the Department of Defense; and
									(H)morale, welfare,
				and recreation facilities operated by the Department of Defense.
									(3)Department of
				Agriculture and related entities
									(A)In
				generalNotwithstanding any other provision of law, the Secretary
				or the head of any school, local educational agency, or other entity, as
				applicable, may elect to use a geographic preference to purchase locally
				produced agricultural products for—
										(i)the school
				breakfast program established by section 4 of the Child Nutrition Act of 1966
				(42 U.S.C. 1773);
										(ii)the school lunch
				program established under this Act;
										(iii)the summer food
				service program for children established under section 13; and
										(iv)the child and
				adult care food program established under section 17.
										(B)ReportThe
				head of any school, local educational agency, or other entity participating in
				a program described in subparagraph (A) that makes an election under that
				subparagraph shall submit to the Secretary a report describing any case in
				which the school, local educational agency, or other entity pays an amount in
				excess of an amount equal to 10 percent more than the lowest applicable bid to
				purchase locally produced agricultural products.
									(4)Treatment of
				certain bids
									(A)In
				generalOn making an election under paragraph (2) or (3), the
				Secretary, the Secretary of Defense, or the head of any school, local
				educational agency, or other entity participating in a program described in
				paragraph (3)(A) may—
										(i)include in the
				text of any bid a description of the election;
										(ii)select any bid
				involving a locally produced agricultural product, regardless of whether the
				bid is the lowest bid relating to the agricultural product; and
										(iii)subject to
				subparagraph (B), acquire agricultural products from preapproved local and
				regional vendors and distributors authorized by the Secretary that have agreed
				to supply eligible products to the above referenced schools and service
				institutions.
										(B)RequirementsTo
				be eligible to be preapproved by the Secretary a vendor or distributor
				described in subparagraph (A)(iii) shall—
										(i)demonstrate an
				ability to supply agricultural products from local growers and
				processors;
										(ii)comply with food
				safety standards developed by the Secretary; and
										(iii)consistently
				provide agricultural products that meet standards of grade, size, freshness,
				and quality as required by the Secretary or local procurement officer.
										(C)Relation to
				State procurement lawsNothing in this paragraph precludes a
				school or service institution described in subparagraph (A) from purchasing
				agricultural products from potential local farmers in compliance with
				applicable State procurement laws.
									(5)ReviewThe
				Secretary and the Secretary of Defense shall periodically review each election
				to use a geographic preference under this subsection to prevent fraud or
				abuse.
								;
				and
						(4)in paragraph
			 (6)(A) (as redesignated by paragraph (2)), by striking 2009 and
			 inserting 2014.
						3208.Assistance
			 for community food projectsSection 25 of the Food Stamp Act of 1977 (7
			 U.S.C. 2034) is amended—
					(1)in subsection
			 (b)—
						(A)in paragraph (1),
			 by striking From amounts made available to carry out this Act, the
			 Secretary may and inserting The Secretary shall;
			 and
						(B)by striking
			 paragraph (2) and inserting the following:
							
								(2)Funding
				amountsFrom amounts made available to carry out this Act, the
				Secretary shall use $30,000,000 for each of fiscal years 2008 through 2014 to
				make grants under this section, adjusted to reflect changes for the 12-month
				period ending the preceding June 30 in the Consumer Price Index for All Urban
				Consumers published by the Bureau of Labor Statistics of the Department of
				Labor.
								;
						(2)in subsection
			 (d)—
						(A)in paragraph (3),
			 by striking or at the end;
						(B)in paragraph (4),
			 by striking the period at the end and inserting ; or; and
						(C)by adding at the
			 end the following:
							
								(5)serve special
				project needs in areas of—
									(A)transportation
				and processing for expanding institutional and emergency food service demand
				for local food;
									(B)retail access to
				healthy foods in underserved markets;
									(C)integration of
				urban and metro-area food production in food projects; and
									(D)technical
				assistance for youth, socially disadvantaged individuals, and limited resource
				groups.
									;
						(3)in subsection
			 (e)(1), by striking 50 and inserting 75;
					(4)in subsection
			 (f)(2), by striking 3 and inserting 5; and
					(5)in subsection
			 (h)(4)—
						(A)by striking
			 2007 and inserting 2014; and
						(B)by striking
			 $200,000 and inserting $500,000.
						3209.Increased
			 purchases of fruits and vegetablesSection 10603 of the Farm Security and Rural
			 Investment Act of 2002 (7 U.S.C. 612c–4) is amended—
					(1)in subsection
			 (a)—
						(A)by striking
			 Of the funds and inserting the following:
							
								(1)In
				generalOf the
				funds
								;
						(B)in paragraph (1)
			 (as designated by paragraph (1)), by striking shall use not and
			 inserting shall use, in addition to an amount equal to the amount used
			 for fiscal year 2001, not; and
						(C)by adding at the
			 end the following:
							
								(2)No effect on
				other purchasesThe purchase of additional fruits, vegetables,
				and other specialty food crops under paragraph (1) shall not decrease,
				displace, or otherwise affect any purchase by the Secretary.
								(3)Surplus removal
				waiverNotwithstanding any other provision of law, the Secretary
				may waive the application of any provision of section 32 of the Act of August
				24, 1935 (7 U.S.C. 612c), in order to comply with this
				subsection.
								;
				and
						(2)by striking
			 subsection (b) and inserting the following:
						
							(b)Expansion of
				DoD fresh fruit and vegetable distribution programOf the funds
				set aside under subsection (a)(1), the Secretary shall use to purchase fresh
				fruits and vegetables for distribution to schools and service institutions in
				accordance with section 6(a) of the Richard B. Russell National School Lunch
				Act (42 U.S.C. 1755(a)), not less than—
								(1)$50,000,000 for
				fiscal year 2008;
								(2)$70,000,000 for
				the period of fiscal years 2009 through 2010;
								(3)$100,000,000 for
				fiscal year 2011; and
								(4)$125,000,000 for
				each of fiscal years 2012 through
				2014.
								.
					DResearch
				3301.National
			 specialty crops development initiative grant program
					(a)EstablishmentThe
			 Secretary shall establish a program to award grants to eligible entities to
			 improve the efficiency and competitiveness of United States specialty crop
			 producers.
					(b)Eligible
			 entities
						(1)In
			 generalSubject to paragraph (2), the Secretary shall determine
			 eligibility standards for grants under this section.
						(2)InclusionsEligible
			 entities shall include—
							(A)nonprofit United
			 States specialty crop trade organizations and foundations;
							(B)nonprofit State
			 and regional specialty crop organizations;
							(C)Federal
			 agencies;
							(D)United States
			 specialty crop agricultural cooperatives;
							(E)agricultural
			 commodity boards and commissions; and
							(F)research and
			 extension programs of institutions of higher education focusing on the
			 specialty crop industry.
							(c)Use of
			 FundsAs a condition of receiving a grant under this section, an
			 eligible entity shall agree to use funds from grants for—
						(1)research that
			 addresses the short-term, intermediate, and long-term needs of the United
			 States specialty crop industry, including production technology (such as plant
			 breeding, pest and disease management, production, physiology, food science),
			 mechanization, marketing, product development, health and nutrition, food
			 security, and food safety to improve the competitiveness of the United States
			 specialty crop industry; or
						(2)development and
			 implementation of industry-specific strategic plans to prioritize research and
			 develop United States specialty crop industry and research
			 collaboration.
						(d)FundingOf
			 the funds of the Commodity Credit Corporation, the Secretary shall use to carry
			 out this section—
						(1)$50,000,000 for
			 each of fiscal years 2008 and 2009;
						(2)$75,000,000 for
			 each of fiscal years 2010 through 2012; and
						(3)$100,000,000 for
			 each of fiscal years 2013 and 2014.
						3302.Organic agriculture research and extension
			 initiativeSection 1672B(e) of
			 the Food, Agriculture, Conservation, and Trade Act of 1990 (7 U.S.C. 5925b(e))
			 is amended to read as follows:
					
						(e)FundingOf the funds available to the Commodity
				Credit Corporation, the Secretary shall use $15,000,000 for each of fiscal
				years 2008 through 2014 to carry out this
				section.
						.
				3303.National
			 Aquaculture Act of 1980Section 10 of the National Aquaculture Act
			 of 1980 (16 U.S.C. 2809) is amended by striking 2007 each place
			 it appears and inserting 2014.
				3304.National
			 Agricultural Research, Extension, and Teaching Policy Act Amendments of
			 1985Section 1431 of the
			 National Agricultural Research, Extension, and Teaching Policy Act Amendments
			 of 1985 (Public Law 99–198; 99 Stat. 1556) is amended by striking
			 2007 and inserting 2014.
				EInvasive pest
			 research and disease response
				3401.Threat
			 identification and mitigation program
					(a)EstablishmentThe
			 Secretary, acting through the Administrator of the Animal and Plant Health
			 Inspection Service, shall establish a program to determine and prioritize
			 foreign threats to domestic production of specialty crops, including threats of
			 bioterrorism.
					(b)ProgramIn
			 conducting the program established under subsection (a), the Secretary
			 shall—
						(1)consult with the
			 Director of the Center for Plant Health Science and Technology;
						(2)conduct in
			 partnership with States, early pest detection and surveillance activities
			 associated with the Cooperative Agricultural Pest Survey;
						(3)develop risk
			 assessments of the potential threat to the specialty crop industry in the
			 United States from foreign threats;
						(4)collaborate with
			 the National Plant Board—
							(A)to prioritize
			 foreign threats to the specialty crop industry; and
							(B)in consultation
			 with State departments of agriculture and other State or regional resource
			 partnerships, develop action plans that effectively address the foreign
			 threats, including pathway analysis, offshore mitigation measures, and
			 comprehensive exclusion measures at ports of entry and other key distribution
			 centers in addition to strategies to employ if the foreign pest or disease is
			 introduced;
							(5)implement action
			 plans developed under paragraph (4)(B) as soon as the action plans developed to
			 test the effectiveness of the action plans and help prevent new foreign and
			 domestic pest and disease threats from being introduced or widely disseminated
			 in the United States;
						(6)as appropriate,
			 consult with the Administrator of the Agricultural Research Service and use the
			 expertise of the Agricultural Research Service in the development of pest and
			 disease detection and control or eradication strategies; and
						(7)after
			 prioritizing foreign threats and developing action plans under paragraph (4),
			 consult with the United States Trade Representative to ensure that future trade
			 agreements include measures to mitigate the threats.
						(c)ReportsNot
			 later than 1 year after the date of the enactment of this Act, and annually
			 thereafter, the Secretary shall update and submit to Congress the priority list
			 and action plans described in subsection (b)(4), including an accounting of
			 funds expended on the action plans.
					(d)Funding
						(1)In
			 generalOf the funds of the Commodity Credit Corporation, the
			 Secretary shall use to carry out this section $40,000,000 for each of fiscal
			 years 2008 through 2014.
						(2)ProhibitionThe
			 Secretary may not use funds made available under paragraph (1) to carry out
			 eradication efforts that enhance import opportunities into the United
			 States.
						3402.Clean plant
			 network
					(a)In
			 generalThe Secretary shall establish a program to be known as
			 the National Clean Plant Network (referred to in this section as
			 the Program).
					(b)RequirementsUnder
			 the Program, the Secretary shall establish a network of clean plant centers for
			 diagnostic and pathogen elimination services to—
						(1)produce clean
			 propagative plant material; and
						(2)maintain blocks
			 of pathogen-tested plant material in sites located throughout the United
			 States.
						(c)Availability of
			 clean plant source materialClean plant source material may be
			 made available to—
						(1)a State for a
			 certified plant program of the State; and
						(2)private nurseries
			 and growers.
						(d)Consultation
			 and collaborationIn carrying out the Program, the Secretary
			 shall—
						(1)consult with
			 State departments of agriculture and land grant universities; and
						(2)to the extent
			 practicable and with input from the appropriate State officials and industry
			 representatives, use existing Federal or State facilities to serve as clean
			 plant centers.
						(e)FundingThe
			 Secretary shall use $5,000,000 each year of funds of the Commodity Credit
			 Corporation to carry out the Program.
					3403.Office of
			 Pest Management Policy
					(a)PurposeThe
			 purpose of this section is to establish an Office of Pest Management Policy in
			 the Department to provide for the effective coordination of agricultural
			 policies and activities related to pesticides and the development and use of
			 pest management tools, taking into account the effects of regulatory actions of
			 government agencies.
					(b)Establishment
			 of Office
						(1)In
			 generalThe Secretary shall establish in the Department an Office
			 of Pest Management Policy (referred to in this section as the
			 Office).
						(2)DirectorThe
			 head of the Office shall be a Director (referred to in this section as the
			 Director) who shall—
							(A)be appointed by
			 the Secretary; and
							(B)report directly
			 to the Secretary or a designee of the Secretary.
							(c)DutiesThe
			 Director shall—
						(1)develop and
			 coordinate Department policy on pest management and pesticides;
						(2)coordinate
			 activities and services of the Department (including research, extension, and
			 education activities) regarding the development, availability, and use of
			 economically- and environmentally-sound pest management tools and
			 practices;
						(3)assist other
			 agencies of the Department in fulfilling the responsibilities of the agencies
			 related to pest management or pesticides under—
							(A)the Food Quality
			 Protection Act of 1996 (7 U.S.C. 136 note; Public Law 104–170);
							(B)the
			 Federal Insecticide, Fungicide, and Rodenticide
			 Act (7 U.S.C. 136 et seq.);
							(C)the
			 Federal Food, Drug, and Cosmetic Act
			 (21 U.S.C. 301 et seq.); and
							(D)other applicable
			 laws; and
							(4)carry out such
			 other functions as may be required by law or prescribed by the
			 Secretary.
						(d)Interagency
			 coordinationIn carrying out the responsibilities of the Office,
			 the Director shall provide leadership, to the maximum extent practicable, to
			 ensure coordination of interagency activities with—
						(1)the Environmental
			 Protection Agency;
						(2)the Food and Drug
			 Administration; and
						(3)other applicable
			 Federal and State agencies.
						(e)OutreachAs
			 necessary to carry out the responsibilities of the Office, the Director shall
			 consult with agricultural producers that may be affected by pest management or
			 pesticide-related activities or actions of the Department or other
			 agencies.
					(f)Authorization
			 of appropriationsThere is authorized to be appropriated to carry
			 out this section $1,000,000 for each of fiscal years 2008 through 2014.
					3404.Food safety
			 initiatives
					(a)Initiative
			 AuthorizedThe Secretary may carry out a food safety education
			 program to educate the public and persons in the fresh produce industry
			 about—
						(1)scientifically
			 proven practices for reducing microbial pathogens on fresh produce; and
						(2)methods of
			 reducing the threat of cross-contamination of fresh produce through unsanitary
			 handling practices.
						(b)CooperationThe
			 Secretary may carry out the education program in cooperation with public and
			 private partners.
					(c)Authorization
			 of AppropriationsThere is authorized to be appropriated to the
			 Secretary to carry out this section $1,000,000.
					FMiscellaneous
				3501.Transportation
			 infrastructure cost reduction grant program
					(a)In
			 generalThe Secretary, acting through the Transportation Services
			 Branch of the Agricultural Marketing Service, may make grants under this
			 section to an eligible entity described in subsection (b)—
						(1)to expand and
			 improve transportation infrastructure to improve the cost-effective movement of
			 specialty crops to markets inside or outside the United States; and
						(2)to address
			 regional intermodal transportation deficiencies that adversely affect the
			 movement of specialty crops to markets inside or outside the United
			 States.
						(b)Eligible grant
			 recipientsGrants may be made under this section to—
						(1)State and local
			 governments;
						(2)grower
			 cooperatives;
						(3)individual
			 specialty crop producers or groups of producers;
						(4)individual
			 shippers; and
						(5)State and
			 regional producer and shipper organizations.
						(c)Matching
			 fundsTo be eligible for a grant under this section, the
			 recipient of a grant under this section shall contribute an amount of
			 non-Federal funds to carry out the project for which the grant is provided that
			 is at least equal to the amount of grant funds received by the recipient under
			 this section.
					(d)FundingFor
			 each of fiscal years 2008 through 2014, the Secretary shall use $75,000,000 of
			 funds of the Commodity Credit Corporation to make grants under this
			 section.
					3502.Census of
			 specialty crops
					(a)EstablishmentNot
			 later than September 30, 2008, and each 5 years thereafter, the Secretary shall
			 conduct a census of specialty crops to assist in the regular development and
			 dissemination of information relative to specialty crops.
					(b)Relation to
			 other censusThe Secretary may include the census of speciality
			 crops in the census on agriculture.
					IVTrade
			4001.McGovern-Dole
			 International Food for Education and Child Nutrition Program
				(a)AdministrationSection
			 3107 of the Farm Security and Rural Investment Act of 2002 (7 U.S.C.
			 1736o–1) is
			 amended—
					(1)in subsections
			 (b), (c)(2)(B), (f)(1), (h), and (i), by striking President each
			 place it appears and inserting Secretary;
					(2)in subsection
			 (d), in the matter preceding paragraph (1), by striking The President
			 shall designate 1 or more Federal agencies to and inserting The
			 Secretary shall; and
					(3)in subsection
			 (f)(2), in the matter preceding subparagraph (A), by striking
			 implementing agency and inserting
			 Secretary.
					(b)FundingSection
			 3107(l) of the Farm Security and Rural Investment Act of 2002 (7 U.S.C.
			 1736o–1(l)) is
			 amended—
					(1)by striking
			 paragraphs (1) and (2) and inserting the following:
						
							(1)Use of
				Commodity Credit Corporation fundsOf the funds of the Commodity
				Credit Corporation, the Secretary shall use to carry out this section not less
				than, to remain available until expended—
								(A)$140,000,000 for
				fiscal year 2008;
								(B)$180,000,000 for
				fiscal year 2009;
								(C)$220,000,000 for
				fiscal year 2010;
								(D)$260,000,000 for
				fiscal year 2011; and
								(E)$300,000,000 for
				each of fiscal years 2012 through
				2014.
								;
					(2)by redesignating
			 paragraph (3) as paragraph (2); and
					(3)in paragraph (2)
			 (as redesignated by paragraph (2)), by striking any Federal agency
			 implementing or assisting and inserting the Department of
			 Agriculture or any other Federal agency assisting.
					VNutrition
			AFood stamp
			 program
				5001.Exclusion of
			 combat-related military pay from countable incomeSection 5(d) of the Food Stamp Act of 1977
			 (7 U.S.C. 2014(d)) is amended—
					(1)by striking and 18 and
			 inserting (18); and
					(2)by inserting
			 before the period at the end the following: , and (19) any additional
			 payment received under chapter 5 of title 37, United States Code, by (or as an
			 allotment to or transfer from) a member of the United States Armed Forces
			 deployed to a designated combat zone for the duration of the deployment to or
			 service in a combat zone of the member if the additional pay was not received
			 immediately prior to serving in that or another combat zone.
					5002.Ending
			 benefit erosionSection
			 5(e)(1) of the Food Stamp Act of 1977 (7 U.S.C. 2014(e)(1)) is amended—
					(1)in subparagraph
			 (A)(ii), by striking not less than $134 and all that follows
			 through the period at the end and inserting “not less than—
						
							(I)$147, $251, $207,
				and $129, respectively; and
							(II)for fiscal year
				2009 and each fiscal year thereafter, an amount that is equal to the amount
				that applies to the previous fiscal year adjusted to the nearest lower dollar
				increment to reflect changes for the 12-month period ending on the preceding
				June 30 in the Consumer Price Index for All Urban Consumers published by the
				Bureau of Labor Statistics of the Department of Labor, for items other than
				food.
							;
				and
					(2)in subparagraph
			 (B)(ii), by striking not less than $269 and all that follows
			 through the period at the end and inserting “not less than—
						
							(I)$295; and
							(II)for fiscal year
				2009 and each fiscal year thereafter, an amount that is equal to the amount
				that applies to the previous fiscal year adjusted to the nearest lower dollar
				increment to reflect changes for the 12-month period ending on the preceding
				June 30 in the Consumer Price Index for All Urban Consumers published by the
				Bureau of Labor Statistics of the Department of Labor, for items other than
				food.
							.
					5003.Supporting
			 working families with child care expensesSection 5(e)(3)(A) of the Food Stamp Act of
			 1977 (7 U.S.C. 2014(e)(3)(A)) is amended by striking , the maximum
			 allowable level of which shall be $200 per month for each dependent child under
			 2 years of age and $175 per month for each other dependent,.
				5004.Retirement
			 and education savings exclusion
					(a)Allowable
			 financial resourcesSection
			 5(g) of the Food Stamp Act of 1977 (7 U.S.C. 2014(g)) is amended—
						(1)by striking
			 (g)(1) The Secretary and inserting the following:
							
								(g)Allowable
				financial resources
									(1)Total
				amount
										(A)In
				generalThe
				Secretary
										;
						(2)in subparagraph
			 (A) (as designated by paragraph (1)—
							(A)by inserting
			 (as adjusted in accordance with subparagraph (B)) after
			 $2,000; and
							(B)by inserting
			 (as adjusted in accordance with subparagraph (B)) after
			 $3,000; and
							(3)by adding at the
			 end the following:
							
								(B)Adjustment for
				inflation
									(i)In
				generalBeginning on October 1, 2007, and each October 1
				thereafter, the amounts in subparagraph (A) shall be adjusted to the nearest
				$100 increment to reflect changes for the 12-month period ending the preceding
				June in the Consumer Price Index for All Urban Consumers published by the
				Bureau of Labor Statistics of the Department of Labor.
									(ii)RequirementEach
				adjustment under clause (i) shall be based on the unrounded amount for the
				prior 12-month
				period.
									.
						(b)Exclusion of
			 retirement accounts from countable financial resources
						(1)In
			 generalSection 5(g)(2)(B)(v) of the Food Stamp Act of 1977 (7
			 U.S.C. 2014(g)(2)(B)(v)) is amended by striking or retirement account
			 (including an individual account) and inserting
			 account.
						(2)Mandatory and
			 discretionary exclusionsSection 5(g) of the Food Stamp Act of
			 1977 (7 U.S.C. 2014(g)) is amended by adding at the end the following:
							
								(7)Exclusion of
				retirement accounts from countable financial resources
									(A)Mandatory
				exclusionsThe Secretary shall exclude from financial resources
				under this subsection the value of any funds in a plan, contract, or account,
				described in sections 401(a), 403(a), 403(b), 408, 408A, 457(b), and 501(c)(18)
				of the Internal Revenue Code of 1986 and the value of funds in a Federal Thrift
				Savings Plan account as provided in section 8439 of title 5, United States
				Code.
									(B)Discretionary
				exclusionsThe Secretary may exclude from financial resources
				under this subsection the value of any other retirement plans, contracts, or
				accounts (as determined by the Secretary, by
				regulation).
									.
						(c)Exclusion of
			 education accounts from countable financial resourcesSection 5(g) of the Food Stamp Act of 1977
			 (7 U.S.C. 2014(g)) (as amended by subsection (b)) is amended by adding at the
			 end the following:
						
							(8)Exclusion of
				education accounts from countable financial resources
								(A)Mandatory
				exclusionsThe Secretary shall exclude from financial resources
				under this subsection the value of any funds in a qualified tuition program
				described in section 529 of the Internal Revenue Code of 1986 or in a Coverdell
				education savings account under section 530 of that Code.
								(B)Discretionary
				exclusionsThe Secretary may exclude from financial resources
				under this subsection the value of any other education programs, contracts, or
				accounts (as determined by the Secretary through
				regulation).
								.
					5005.Food stamp
			 eligibility for unemployed adultsSection 6(o)(2) of the Food Stamp Act of
			 1977 (7 U.S.C. 2015(o)(2)) is amended in the matter preceding subparagraph
			 (A)—
					(1)by striking
			 36-month and replacing it with 24-month;
			 and
					(2)by striking
			 3 and replacing it with 6.
					5006.Availability
			 of commodities for the emergency food assistance programSection 27(a) of the Food Stamp Act of 1977
			 (7 U.S.C. 2036(a)) is amended—
					(1)by striking
			 (a) Purchase of
			 commodities.— and all that follows through
			 through 2007 and inserting the following:
						
							(a)Purchase of
				commodities
								(1)In
				generalSubject to paragraph (2), for each of fiscal years 2008
				through 2012
								;
				and
					(2)by striking
			 $140,000,000 of; and
					(3)by adding at the
			 end the following:
						
							(2)AmountsThe
				Secretary shall use to carry out this subsection $250,000,000 for fiscal year
				2008.
							.
					BFood service
			 industry job training for low-income adults
				5101.Short titleThis subtitle may be cited as the
			 Food Employment Empowerment and
			 Development Program Act of 2007 or the FEED Act of
			 2007.
				5102.DefinitionsIn this subtitle:
					(1)Eligible entityThe term eligible entity means
			 an entity that meets the requirements of section 4013(b).
					(2)Vulnerable subpopulation
						(A)In generalThe term vulnerable
			 subpopulation means low-income individuals, unemployed individuals, and
			 other subpopulations identified by the Secretary as being likely to experience
			 special risks from hunger or a special need for job training.
						(B)InclusionsThe term vulnerable
			 subpopulation includes—
							(i)addicts (as defined in section 102 of the
			 Controlled Substances Act (21 U.S.C.
			 802));
							(ii)at-risk youths (as defined in section 1432
			 of the Elementary and Secondary Education Act of
			 1965 (20 U.S.C. 6472));
							(iii)individuals that are basic skills deficient
			 (as defined in section 101 of the Workforce Investment Act of 1998 (29 U.S.C.
			 2801));
							(iv)homeless individuals (as defined in section
			 17(b) of the Child Nutrition Act of
			 1966 (42 U.S.C. 1786(b));
							(v)homeless youths (as defined in section 387
			 of the Runaway and Homeless Youth Act
			 (42 U.S.C. 5732a));
							(vi)individuals with disabilities (as defined
			 in section 3 of the Americans with Disabilities Act of 1990 (42 U.S.C.
			 12102));
							(vii)low-income individuals (as defined in
			 section 101 of the Workforce Investment Act of 1998 (29 U.S.C. 2801));
			 and
							(viii)older individuals (as defined in section
			 102 of the Older Americans Act of
			 1965 (42 U.S.C. 3002)).
							5103.Food employment empowerment and development
			 program
					(a)EstablishmentThe Secretary shall establish a food
			 employment empowerment and development program under which the Secretary shall
			 make grants to eligible entities to encourage the effective use of community
			 resources to combat hunger and the root causes of hunger by creating
			 opportunity through food recovery and job training.
					(b)Eligible EntitiesTo be eligible to receive a grant under
			 this section, an entity shall be a public agency, or private nonprofit
			 institution, that conducts, or will conduct, 2 or more of the following
			 activities as an integral part of the normal operation of the entity:
						(1)Recovery of donated food from area
			 restaurants, caterers, hotels, cafeterias, farms, or other food service
			 businesses.
						(2)Distribution of meals or recovered food
			 to—
							(A)nonprofit organizations described in
			 section 501(c)(3) of the Internal Revenue Code of 1986;
							(B)entities that feed vulnerable
			 subpopulations; and
							(C)other agencies considered appropriate by
			 the Secretary.
							(3)Training of unemployed and underemployed
			 adults for careers in the food service industry.
						(4)Carrying out of a welfare-to-work job
			 training program in combination with—
							(A)production of school meals, such as school
			 meals served under the Richard B. Russell National School Lunch Act (42 U.S.C. 1751 et
			 seq.) or the Child Nutrition Act of
			 1966 (42 U.S.C. 1771 et seq.); or
							(B)support for after-school programs, such as
			 programs conducted by community learning centers (as defined in section 4201(b)
			 of the Elementary and Secondary Education Act of
			 1965 (20 U.S.C. 7171(b))).
							(c)Use of fundsAn eligible entity may use a grant awarded
			 under this section for—
						(1)capital investments related to the
			 operation of the eligible entity;
						(2)support services for clients, including
			 staff, of the eligible entity and individuals enrolled in job training
			 programs;
						(3)purchase of equipment and supplies related
			 to the operation of the eligible entity or that improve or directly affect
			 service delivery;
						(4)building and kitchen renovations that
			 improve or directly affect service delivery;
						(5)educational material and services;
						(6)administrative costs, in accordance with
			 guidelines established by the Secretary; and
						(7)additional activities determined
			 appropriate by the Secretary.
						(d)PreferencesIn awarding grants under this section, the
			 Secretary shall give preference to eligible entities that perform, or will
			 perform, any of the following activities:
						(1)Carrying out food recovery programs that
			 are integrated with—
							(A)culinary worker training programs, such as
			 programs conducted by a food service management institute under section 21 of
			 the Richard B. Russell National School Lunch
			 Act (42 U.S.C. 1769b–1);
							(B)school education programs; or
							(C)programs of service-learning (as defined in
			 section 101 of the National and Community Service Act of 1990 (42 U.S.C.
			 12511)).
							(2)Providing job skills training, life skills
			 training, and case management support to vulnerable subpopulations.
						(3)Integrating recovery and distribution of
			 food with a job training program.
						(4)Maximizing the use of an established
			 school, community, or private food service facility or resource in meal
			 preparation and culinary skills training.
						(5)Providing job skills training, life skills
			 training, and case management support to vulnerable subpopulations.
						(e)Eligibility for Job TrainingTo be eligible to receive job training
			 assistance from an eligible entity using a grant made available under this
			 section, an individual shall be a member of a vulnerable subpopulation.
					(f)Performance IndicatorsThe Secretary shall establish, for each
			 year of the program, performance indicators and expected levels of performance
			 for meal and food distribution and job training for eligible entities to
			 continue to receive and use grants under this section.
					(g)Technical Assistance
						(1)In generalThe Secretary shall provide technical
			 assistance to eligible entities that receive grants under this section to
			 assist the eligible entities in carrying out programs under this section using
			 the grants.
						(2)FormTechnical assistance for a program provided
			 under this subsection includes—
							(A)maintenance of a website, newsletters,
			 email communications, and other tools to promote shared communications,
			 expertise, and best practices;
							(B)hosting of an annual meeting or other
			 forums to provide education and outreach to all programs participants;
							(C)collection of data for each program to
			 ensure that the performance indicators and purposes of the program are met or
			 exceeded;
							(D)intervention (if necessary) to assist an
			 eligible entity to carry out the program in a manner that meets or exceeds the
			 performance indicators and purposes of the program;
							(E)consultation and assistance to an eligible
			 entity to assist the eligible entity in providing the best services practicable
			 to the community served by the eligible entity, including consultation and
			 assistance related to—
								(i)strategic plans;
								(ii)board development;
								(iii)fund development;
								(iv)mission development; and
								(v)other activities considered appropriate by
			 the Secretary;
								(F)assistance considered appropriate by the
			 Secretary regarding—
								(i)the status of program participants;
								(ii)the demographic characteristics of program
			 participants that affect program services;
								(iii)any new idea that could be integrated into
			 the program; and
								(iv)the review of grant proposals; and
								(G)any other forms of technical assistance the
			 Secretary considers appropriate.
							(h)Relationship to Other Law
						(1)Bill emerson good samaritan food donation
			 actAn action taken by an
			 eligible entity using a grant provided under this section shall be covered by
			 the Bill Emerson Good Samaritan Food Donation Act (42 U.S.C. 1791).
						(2)Food handling guidelinesIn using a grant provided under this
			 section, an eligible entity shall comply with any applicable food handling
			 guideline established by a State or local authority.
						(3)InspectionsAn eligible entity using a grant provided
			 under this section shall be exempt from inspection under sections
			 303.1(d)(2)(iii) and 381.10(d)(2)(iii) of volume 9, Code of Federal Regulations
			 (or a successor regulation), if the eligible entity—
							(A)has a hazard analysis and critical control
			 point (HACCP) plan;
							(B)has a sanitation standard operating
			 procedure (SSOP); and
							(C)otherwise complies with the Federal Meat
			 Inspection Act (21 U.S.C. 601 et seq.) and the Poultry Products Inspection Act
			 (21 U.S.C. 451 et seq.).
							(i)Maximum Amount of GrantThe amount of a grant provided to an
			 eligible entity for a fiscal year under this section shall not exceed
			 $200,000.
					(j)Authorization of Appropriations
						(1)In generalThere are authorized to be appropriated to
			 carry out this section $20,000,000 for each of fiscal years 2008 through
			 2014.
						(2)Technical assistanceOf the amount of funds that are made
			 available for a fiscal year under paragraph (1), the Secretary shall use to
			 provide technical assistance under subsection (g) not more than the greater
			 of—
							(A)5 percent of the amount of funds that are
			 made available for the fiscal year under paragraph (1); or
							(B)$1,000,000.
							5104.Hunger-free
			 communities
					(a)DefinitionsIn
			 this section:
						(1)Domestic hunger
			 goalThe term domestic hunger goal means—
							(A)the goal of
			 reducing hunger in the United States to at or below 2 percent by calendar year
			 2010; or
							(B)the goal of
			 reducing food insecurity in the United States to at or below 6 percent by
			 calendar year 2010.
							(2)Emergency
			 feeding organizationThe term emergency feeding
			 organization has the meaning given the term in section 201A of the
			 Emergency Food Assistance Act of 1983 (7 U.S.C. 7501).
						(3)Food
			 securityThe term food security means the state in
			 which an individual has access to enough food for an active, healthy
			 life.
						(4)Hunger-free
			 community goalThe term hunger-free community goal
			 means any of the 14 goals described in the H. Con. Res. 302 (102nd Congress),
			 including a goal of a community of—
							(A)having a
			 community-based emergency food delivery network that coordinates the services
			 of programs such as food pantries, food banks, and congregate meals
			 facilities;
							(B)assessing food
			 insecurity problems and evaluating existing services in the community to
			 determine necessary strategies for responding to unmet needs;
							(C)establishing a
			 group of individuals, including low-income participants, to develop and
			 implement policies and programs to combat food insecurity, monitor
			 responsiveness of existing services, and address underlying causes and factors
			 relating to hunger;
							(D)participating in
			 federally-assisted nutrition programs that should be easily accessible to
			 targeted populations, such as Federal programs that provide school breakfast,
			 school lunch, summer food, child care food, and food for homeless and older
			 individuals;
							(E)effectively
			 integrating public and private resources, including local businesses, to
			 alleviate food insecurity;
							(F)having an
			 education program concerning food needs of the community and the need for
			 increased local citizen participation in activities to alleviate food
			 insecurity;
							(G)having available
			 information and referral services for accessing both public and private
			 programs and services;
							(H)having
			 initiatives for alleviating food shopping constraints through the development
			 of creative food resources such as community gardens, buying clubs, food
			 cooperatives, community-owned and operated grocery stores, and farmers’
			 markets;
							(I)carrying out
			 activities to identify and target food services to high-risk
			 populations;
							(J)having adequate
			 transport and distribution of food from all resources;
							(K)coordinating food
			 services with park and recreation programs and other community-based outlets to
			 which residents of the area would have easy access;
							(L)improving public
			 transportation, human service agencies, and food resources;
							(M)having nutrition
			 education programs for low-income citizens to enhance good food-purchasing and
			 food-preparation skills and to heighten awareness of the connection between
			 diet and health; and
							(N)having a program
			 for collecting and distributing nutritious food, either agricultural
			 commodities in the fields of agricultural producers or foods that have already
			 been prepared, that would otherwise be wasted.
							(b)Hunger
			 reports
						(1)Study
							(A)Timeline
								(i)In
			 generalNot later than 1 year after the date of enactment of this
			 Act, the Secretary shall conduct a study of major matters relating to the
			 problem of hunger in the United States, as determined by the Secretary.
								(ii)UpdateNot
			 later than 5 years after the date on which the study under clause (i) is
			 conducted, the Secretary shall update the study.
								(B)Matters to be
			 assessedThe matters to be assessed by the Secretary in the study
			 and update under this paragraph shall include—
								(i)data on hunger
			 and food insecurity in the United States;
								(ii)measures carried
			 out during the previous year by Federal, State, and local governments to
			 achieve domestic hunger goals and hunger-free community goals;
								(iii)measures that
			 could be carried out by the Federal Government and State and local governments
			 to achieve domestic hunger goals and hunger-free community goals; and
								(iv)the impact of
			 hunger and household food insecurity on obesity, in the context of poverty and
			 food assistance programs.
								(2)RecommendationsThe
			 Secretary shall develop recommendations on—
							(A)removing
			 obstacles to achieving domestic hunger goals and hunger-free community goals;
			 and
							(B)otherwise
			 reducing domestic hunger.
							(3)ReportThe
			 Secretary shall submit to the President and Congress—
							(A)not later than 1
			 year after the date of enactment of this Act, a report that contains—
								(i)a
			 detailed statement of the results of the study, or the most recent update to
			 the study, conducted under paragraph (1)(A); and
								(ii)the most recent
			 recommendations of the Secretary under paragraph (2); and
								(B)not later than 5
			 years after the date of submission of the report under subparagraph (A), an
			 update of the report.
							(c)Hunger-free
			 community collaborative grants
						(1)Definition of
			 eligible entityIn this subsection, the term eligible
			 entity means a public food program service provider or a nonprofit
			 organization (including an emergency feeding organization) that demonstrates
			 the organization has collaborated, or will collaborate, with 1 or more local
			 partner organizations to achieve at least 1 hunger-free community goal.
						(2)Program
			 authorized
							(A)In
			 generalThe Secretary shall use not more than 55 percent of any
			 funds made available for a fiscal year under subsection (f) to make grants to
			 eligible entities to pay the Federal share of the costs of carrying out an
			 activity described in paragraph (4).
							(B)Federal
			 shareThe Federal share of the cost of carrying out an activity
			 under this subsection shall not exceed 80 percent, as determined by the
			 Secretary.
							(C)Non-Federal
			 share
								(i)CalculationThe
			 non-Federal share of the cost of an activity under this subsection may be
			 provided in cash or in kind, fairly evaluated, including facilities, equipment,
			 or services.
								(ii)SourcesAny
			 entity may provide the non-Federal share of the cost of an activity under this
			 subsection through a State government, local government, or private
			 source.
								(3)Application
							(A)In
			 generalTo receive a grant under this subsection, an eligible
			 entity shall submit an application to the Secretary at such time, in such
			 manner, and accompanied by such information as the Secretary may
			 require.
							(B)ContentsEach
			 application submitted under subparagraph (A) shall—
								(i)identify any
			 activity described in paragraph (4) that the grant will be used to fund;
								(ii)describe the
			 means by which an activity identified under clause (i) will reduce hunger in
			 the community of the eligible entity;
								(iii)list any
			 partner organizations of the eligible entity that will participate in an
			 activity funded by the grant;
								(iv)describe any
			 agreement between a partner organization and the eligible entity necessary to
			 carry out an activity funded by the grant; and
								(v)if
			 an assessment described in paragraph (4)(A) has been performed, include—
									(I)a summary of that
			 assessment; and
									(II)information
			 regarding the means by which the grant will help reduce hunger in the community
			 of the eligible entity.
									(C)PriorityIn
			 making grants under this subsection, the Secretary shall give priority to
			 eligible entities that—
								(i)demonstrate in
			 the application of the eligible entity that the eligible entity is making
			 collaborative efforts to reduce hunger in the community of the eligible entity;
			 and
								(ii)(I)serve a predominantly
			 rural and geographically underserved area;
									(II)serve communities in which the rates of
			 food insecurity, hunger, poverty, or unemployment are demonstrably higher than
			 national average rates;
									(III)provide evidence of long-term efforts
			 to reduce hunger in the community;
									(IV)provide evidence of public support for
			 the efforts of the eligible entity; or
									(V)demonstrate in the application of the
			 eligible entity a commitment to achieving more than 1 hunger-free community
			 goal.
									(4)Use of
			 funds
							(A)Assessment of
			 hunger in the community
								(i)In
			 generalAn eligible entity in a community that has not performed
			 an assessment described in clause (ii) may use a grant received under this
			 subsection to perform the assessment for the community.
								(ii)AssessmentThe
			 assessment referred to in clause (ii) shall include—
									(I)an analysis of
			 the problem of hunger in the community served by the eligible entity;
									(II)an evaluation of
			 any facility and any equipment used to achieve a hunger-free community goal in
			 the community;
									(III)an analysis of
			 the effectiveness and extent of service of existing nutrition programs and
			 emergency feeding organizations; and
									(IV)a plan to
			 achieve any other hunger-free community goal in the community.
									(B)ActivitiesAn
			 eligible entity in a community that has submitted an assessment described in
			 subparagraph (A) to the Secretary shall use a grant received under this
			 subsection for any fiscal year to carry out activities of the eligible entity,
			 including—
								(i)meeting the
			 immediate needs of people in the community served by the eligible entity who
			 experience hunger by—
									(I)distributing
			 food;
									(II)providing
			 community outreach; or
									(III)improving
			 access to food as part of a comprehensive service;
									(ii)developing new
			 resources and strategies to help reduce hunger in the community;
								(iii)establishing a
			 program to achieve a hunger-free community goal in the community,
			 including—
									(I)a program to
			 prevent, monitor, and treat children in the community experiencing hunger or
			 poor nutrition; or
									(II)a program to
			 provide information to people in the community on hunger, domestic hunger
			 goals, and hunger-free community goals; and
									(iv)establishing a
			 program to provide food and nutrition services as part of a coordinated
			 community-based comprehensive service.
								(d)Hunger-free
			 community infrastructure grants
						(1)Definition of
			 eligible entityIn this subsection, the term eligible
			 entity means an emergency feeding organization (as defined in section
			 201A of the Emergency Food Assistance Act of 1983 (7 U.S.C. 7501)).
						(2)Program
			 authorized
							(A)In
			 generalThe Secretary shall use not more than 45 percent of any
			 funds made available for a fiscal year under subsection (f) to make grants to
			 eligible entities to pay the Federal share of the costs of an activity
			 described in paragraph (4).
							(B)Federal
			 shareThe Federal share of the cost of carrying out an activity
			 under this subsection shall not exceed 80 percent, as determined by the
			 Secretary.
							(3)Application
							(A)In
			 generalTo receive a grant under this subsection, an eligible
			 entity shall submit an application to the Secretary at such time, in such
			 manner, and accompanied by such information as the Secretary may
			 require.
							(B)ContentsEach
			 application submitted under subparagraph (A) shall—
								(i)identify any
			 activity described in paragraph (4) that the grant will be used to fund;
			 and
								(ii)describe the
			 means by which an activity identified under clause (i) will reduce hunger in
			 the community of the eligible entity.
								(C)PriorityIn
			 making grants under this subsection, the Secretary shall give priority to
			 eligible entities the applications of which demonstrate 2 or more of the
			 following:
								(i)The
			 eligible entity serves a predominantly rural and geographically underserved
			 area.
								(ii)The eligible
			 entity serves a community in which the rates of food insecurity, hunger,
			 poverty, or unemployment are demonstrably higher than national average
			 rates.
								(iii)The eligible
			 entity serves a community that has carried out long-term efforts to reduce
			 hunger in the community.
								(iv)The eligible
			 entity serves a community that provides public support for the efforts of the
			 eligible entity.
								(v)The
			 eligible entity is committed to achieving more than 1 hunger-free community
			 goal.
								(4)Use of
			 fundsAn eligible entity shall use a grant received under this
			 subsection for any fiscal year to carry out activities of the eligible entity,
			 including—
							(A)constructing,
			 expanding, or repairing a facility or equipment to support hunger relief
			 agencies in the community;
							(B)assisting an
			 emergency feeding organization in the community in obtaining locally-produced
			 produce and protein products; and
							(C)assisting an
			 emergency feeding organization in the community to process and serve wild
			 game.
							(e)ReportNot
			 later than September 30, 2013, the Secretary shall submit to Congress a report
			 describing—
						(1)each grant made
			 under this section, including—
							(A)a description of
			 any activity funded by such a grant; and
							(B)the degree of
			 success of each activity funded by such a grant in achieving hunger-free
			 community goals; and
							(2)the degree of
			 success of all activities funded by grants under this section in achieving
			 domestic hunger goals.
						(f)Authorization
			 of appropriationsThere is authorized to be appropriated to carry
			 out this section $50,000,000 for each of fiscal years 2008 through 2013.
					COther
			 programs
				5201.Summer food
			 service program for children
					(a)Payments to
			 service institutionsSection 13(b) of the Richard B. Russell
			 National School Lunch Act (42 U.S.C. 1761(b)) is amended—
						(1)in paragraph
			 (1)—
							(A)by striking
			 subparagraph (A);
							(B)by redesignating
			 subparagraphs (B) through (D) as subparagraphs (A) through (C),
			 respectively;
							(C)in subparagraph
			 (A) (as redesignated by subparagraph (B)), by striking (A) and
			 all that follows through shall not exceed— and inserting the
			 following:
								
									(A)In
				generalSubject to subparagraph (B), in addition to amounts made
				available under paragraph (3), payments to service institutions shall
				be—
									;
							(D)in subparagraph
			 (B) (as redesignated by subparagraph (B)), by striking subparagraph
			 (B) and inserting subparagraph (A); and
							(E)in subparagraph
			 (C) (as redesignated by subparagraph (B)), by striking (A), (B), and
			 (C) and inserting (A) and (B); and
							(2)in the second
			 sentence of paragraph (3), by striking full amount of State
			 approved and all that follows through maximum
			 allowable.
						(b)Conforming
			 amendmentsSection 18 of the Richard B. Russell National School
			 Lunch Act (42 U.S.C. 1769) is amended—
						(1)by striking
			 subsection (f); and
						(2)by redesignating
			 subsection (g) through (k) as subsections (f) through (j), respectively.
						(c)Effective
			 dateThe amendments made by this section take effect on January 1
			 of the first full calendar year following the date of enactment of this
			 Act.
					5202.Joint
			 nutrition monitoring and related research activitiesThe Secretary and the Secretary of Health
			 and Human Services shall continue to provide jointly for national nutrition
			 monitoring and related research activities carried out as of the date of
			 enactment of this Act—
					(1)to collect
			 continuous data relating to diet, health, physical activity, and knowledge
			 about diet and health, using a nationally-representative sample;
					(2)to periodically
			 collect data described in paragraph (1) on special at-risk populations, as
			 identified by the Secretaries;
					(3)to distribute
			 information on health, nutrition, the environment, and physical activity to the
			 public in a timely manner;
					(4)to analyze new
			 data as the data becomes available;
					(5)to continuously
			 update food composition tables; and
					(6)to research and
			 develop data collection methods and standards.
					VIRural
			 development
			6001.Rural
			 collaborative investment programSubtitle I of the Consolidated Farm and
			 Rural Development Act (7 U.S.C. 2009dd et seq.) is amended to read as
			 follows:
				
					IRural
				collaborative investment program
						385A.PurposeThe purpose of this subtitle is to establish
				a regional rural collaborative investment program—
							(1)to provide rural
				regions with a flexible investment vehicle, allowing for local control with
				Federal oversight, assistance and accountability;
							(2)to provide rural
				regions with incentives and resources to develop and implement comprehensive
				strategies for achieving regional competitiveness, innovation, and
				prosperity;
							(3)to foster
				multi-sector community and economic development collaborations that will
				optimize the asset-based competitive advantages of rural regions, with
				particular emphasis on innovation and entrepreneurship;
							(4)to foster
				collaborations necessary to provide the professional technical expertise,
				institutional capacity, infrastructure, financing, and economies of scale that
				are essential for the long-term competitiveness of rural regions; and
							(5)to better use
				Department of Agriculture and other Federal, State, and local governmental
				resources, and to leverage those resources with private, nonprofit, and
				philanthropic investments, to achieve measurable community and economic
				prosperity, growth, and sustainability.
							385B.DefinitionsIn this subtitle:
							(1)BenchmarkThe
				term benchmark means an annual set of goals and performance
				measures established for the purpose of assessing performance of a regional
				investment strategy of a Regional Board.
							(2)Competitive
				advantageThe term competitive advantage means a
				combination of socioeconomic, demographic, geopolitical, environmental, and
				organizational conditions in a region, including unique assets and industry or
				industrial sets, that can be exploited by businesses in the region to emerge
				and grow more successfully than in alternative locations in order to secure an
				edge in global markets.
							(3)National
				BoardThe term National Board means the National
				Rural Investment Board established under section 385C(c).
							(4)Regional
				boardThe term Regional Board means a Regional Rural
				Investment Board described in section 385D(b).
							(5)Regional
				competitivenessThe term regional competitiveness
				means the ability of the businesses, governments, and communities in a region
				to use all available assets to build critical mass at a regional level, to
				exploit the inherent economic strengths of the region, and to spur ongoing
				innovation in the region, in order to achieve sustained improvements in
				prosperity and quality of life, through successful engagement in the global
				economy.
							(6)Regional
				innovation grantThe term regional innovation grant
				means a grant made by the Secretary to a certified Regional Board under section
				385G.
							(7)Regional
				investment strategy grantThe term regional investment
				strategy grant means a grant made by the Secretary to a certified
				Regional Board under section 385F.
							(8)Small-area
				collaborative partnershipThe term small-area collaborative
				partnership means a partnership that, as determined by the
				Secretary—
								(A)consists of 5 or
				more municipalities and other units of government;
								(B)is involved in
				activities that serve a combined population of at least 5,000 individuals but
				not more than 25,000 individuals;
								(C)collaborates—
									(i)to generate and
				retain wealth through entrepreneurship and microenterprise development;
									(ii)to engage
				youths;
									(iii)to develop
				strong leadership;
									(iv)to create
				genuine economic opportunity; and
									(v)to attract and
				retain residents; and
									(D)serves an
				economically distressed area.
								(9)Urban
				areaThe term urban area means an urbanized area (as
				that term is used in section 343(a)(13)(A)).
							385C.Establishment and administration of Rural
				Collaborative Investment Program
							(a)EstablishmentThe
				Secretary shall establish a Rural Collaborative Investment Program to support
				comprehensive regional investment strategies for achieving rural regional
				competitiveness.
							(b)Duties of the
				SecretaryIn carrying out this subtitle, the Secretary
				shall—
								(1)appoint and
				provide administrative and program support to the National Board;
								(2)work with the
				National Board to develop a national rural investment plan; and
								(3)encourage the
				organization of Regional Boards.
								(c)National Rural
				Investment BoardThe Secretary shall establish within the
				Department of Agriculture an advisory board to be known as the National
				Rural Investment Board to develop and execute the Rural Collaborative
				Investment Program in consultation with the Secretary.
							(d)Duties of the
				National BoardThe National Board shall—
								(1)not later than
				180 days after the date of the establishment of the National Board, develop
				rules relating to the operation of the National Board, the provisions of
				grants, and other appropriate matters to recommend to the Secretary;
								(2)certify a
				Regional Board seeking to apply for a regional investment strategy grant or
				regional innovation grant if the Regional Board has sufficient organizational
				capacity and expertise—
									(A)to fulfill the
				fiduciary responsibility of managing Federal funds; and
									(B)to execute a
				regional investment strategy to fulfill the purposes of the Rural Collaborative
				Investment Program;
									(3)provide grants
				for Regional Boards to develop and implement regional investment
				strategies;
								(4)provide technical
				assistance to Regional Boards on issues, best practices, and emerging trends
				relating to rural development;
								(5)establish a
				national institute to provide technical assistance to the Secretary and
				National Board regarding regional competitiveness and rural entrepreneurship,
				including—
									(A)development of
				rigorous analytic programs to assist Regional Boards in determining the
				challenges and opportunities that need to be addressed to receive the greatest
				regional competitive advantage;
									(B)oversight and
				coordination of any technical assistance centers established to assist in
				supporting Regional Boards;
									(C)providing
				assistance with development of the national rural investment plan, and other
				consultations requested by the Secretary or National Board;
									(D)providing support
				for best practices developed by the Regional Boards;
									(E)establishment of
				programs to support the development of appropriate governance and leadership
				skills in the applicable regions; and
									(F)providing
				assistance to the Secretary and National Board in submission of an annual
				report on the performance of Regional Boards and the Rural Collaborative
				Investment Program to—
										(i)the Committee on
				Agriculture of the House of Representatives;
										(ii)the Committee on
				Agriculture, Nutrition, and Forestry of the Senate; and
										(iii)the Secretary;
				and
										(6)evaluate the
				progress of each Regional Board funded in achieving benchmarks set in a
				regional investment strategy.
								(e)Membership
								(1)In
				generalThe National Board shall consist of 14 members appointed
				by the Secretary not later than 180 days after the date of enactment of the
				Farm, Ranch, Equity, Stewardship, and Health
				Act of 2007.
								(2)SupervisionThe
				National Board shall be subject to the general supervision and direction of the
				Secretary.
								(3)Sectors
				representedThe National Board shall consist of representatives
				from each of—
									(A)nationally
				recognized entrepreneurship organizations;
									(B)regional strategy
				and development organizations;
									(C)community-based
				organizations;
									(D)elected members
				of county and municipal governments;
									(E)elected members
				of State legislatures;
									(F)primary,
				secondary, and higher education, job skills training, and workforce development
				institutions;
									(G)the rural
				philanthropic community;
									(H)financial,
				lending, venture capital, entrepreneurship, and other related
				institutions;
									(I)private sector
				business organizations, including chambers of commerce and other for-profit
				business interests;
									(J)Indian tribes (as
				defined in section 4 of the Indian Self-Determination and Education Assistance
				Act (25 U.S.C. 450b)); and
									(K)cooperative
				organizations.
									(4)Selection of
				members
									(A)In
				generalIn selecting members of the National Board, the Secretary
				shall consider recommendations made by—
										(i)the chairman and
				ranking member of each of the Committee on Agriculture of the House of
				Representatives and the Committee on Agriculture, Nutrition, and Forestry of
				the Senate;
										(ii)the majority and
				minority leaders of the Senate; and
										(iii)the Speaker and
				minority leader of the House of Representatives.
										(B)Ex-officio
				membersIn consultation with the chairman and ranking member of
				each of the Committee on Agriculture of the House of Representatives and the
				Committee on Agriculture, Nutrition, and Forestry of the Senate, the Secretary
				may appoint not more than 3 other officers or employees of the Executive Branch
				to serve as ex-officio, non-voting members of the National Board.
									(5)Term of
				office
									(A)In
				generalSubject to subparagraph (B), the term of office of a
				member of the National Board appointed under paragraph (1) shall be not more
				than 4 years.
									(B)Staggered
				termsThe members of the National Board shall be appointed to
				serve staggered terms.
									(6)Initial
				appointmentsNot later than 90 days after the date of enactment
				of the Farm, Ranch, Equity, Stewardship, and
				Health Act of 2007, the Secretary shall appoint the initial
				members of the National Board under paragraph (1).
								(7)VacanciesA
				vacancy on the National Board shall be filled in the same manner as the
				original appointment.
								(8)CompensationA
				member of the National Board shall receive no compensation for service on the
				National Board, but shall be reimbursed for related travel and other expenses
				incurred in carrying out the duties of the member of the National Board in
				accordance with sections 5702 and 5703 of title 5, United States Code.
								(9)ChairpersonThe
				National Board shall select a chairperson from among the members of the
				National Board.
								(10)Meetings
									(A)Time and
				placeThe National Board shall meet at the call of the
				chairperson.
									(B)QuorumA
				quorum of the National Board shall consist of a majority of the members.
									(C)Majority
				voteA decision of the National Board shall be made by majority
				vote.
									(11)Federal
				statusFor purposes of Federal law, a member of the National
				Board shall be considered a special Government employee (as defined in section
				202(a) of title 18, United States Code).
								(12)Conflict of
				interest
									(A)In
				generalNo member of the National Board shall vote on any matter
				respecting any application for a grant or other particular matter pending
				before the National Board in which, to the knowledge of the member, the member,
				spouse, or child of the member, partner, or organization in which the member is
				serving as officer, director, trustee, partner, or employee, or any person or
				organization with whom the member is negotiating or has any arrangement
				concerning prospective employment, has a financial interest.
									(B)ViolationsA
				violation of subparagraph (A) by a member of the National Board shall be cause
				for removal of the member, but shall not impair or otherwise affect the
				validity of any otherwise lawful action by the National Board in which the
				member participated.
									(f)Administrative
				supportThe Secretary, on a reimbursable basis from funds made
				available under section 385E(b)(3), may provide such administrative support to
				the National Board as the Secretary determines is necessary to carry out the
				duties of the National Board.
							385D.Regional rural investment boards
							(a)In
				generalThe National Board may provide to Regional Boards
				regional investment strategy grants and regional innovation grants for use in
				promoting investment in rural areas.
							(b)Regional Board
				requirements
								(1)In
				generalA Regional Rural Investment Board is a
				multijurisdictional and multisectoral group that represents the long-term
				economic, community, and cultural interests of a region and that—
									(A)is certified by
				the Secretary to establish a rural investment strategy and compete for regional
				innovation grants;
									(B)is composed of
				residents of a region that is broadly representative of diverse public,
				nonprofit, and private sector interests in investment in the region, including
				(to the maximum extent practicable) representatives of—
										(i)units of local
				government (including multijurisdictional units of local government);
										(ii)nonprofit
				community-based development organizations, including community development
				financial institutions and community development corporations;
										(iii)agricultural,
				natural resource, and other asset-based related industries;
										(iv)in the case of
				regions with Indian populations, Indian tribes (as defined in section 4 of the
				Indian Self-Determination and Education Assistance Act (25 U.S.C.
				450b));
										(v)regional
				development organizations;
										(vi)private business
				organizations, including chambers of commerce;
										(vii)(I)institutions of higher
				education (as defined in section 101(a) of the Higher Education Act of 1965 (20
				U.S.C. 1001(a)));
											(II)tribally controlled colleges or
				universities (as defined in section 2(a) of Tribally Controlled College or
				University Assistance Act of 1978 (25 U.S.C. 1801(a))); and
											(III)tribal technical institutions;
											(viii)workforce and
				job training organizations;
										(ix)cooperatives;
										(x)other entities
				and organizations, as determined by the Regional Board; and
										(xi)consortia of
				entities and organizations described in clauses (i) through (x);
										(C)represents a
				region inhabited by—
										(i)(I)more than 25,000
				individuals, as determined in the latest available decennial census conducted
				under section 141(a) of title 13, United States Code; or
											(II)in the case of a region with a
				population density of less than 2 individuals per square mile, at least 10,000
				individuals, as determined in that latest available decennial census;
											(D)has a membership
				of which not less than 25 percent, nor more than 40 percent, represents—
										(i)units of local
				government and Indian tribes described in clauses (i) and (iv) of subparagraph
				(B);
										(ii)nonprofit
				community and economic development organizations and institutions of higher
				education described in clauses (ii) and (vii) of subparagraph (B); or
										(iii)private
				business (including chambers of commerce and cooperatives) and agricultural,
				natural resource, and other asset-based related industries described in clauses
				(iii) and (vi) of subparagraph (B);
										(E)has a membership
				that may include an officer or employee of a Federal or State agency, serving
				as an ex-officio, non-voting member of the Regional Board to represent the
				agency; and
									(F)has
				organizational documents that demonstrate that the Regional Board shall—
										(i)create a
				collaborative, inclusive public-private strategy process;
										(ii)develop, and
				submit to the National Board for approval, a regional investment strategy that
				meets the requirements of section 385F, with benchmarks—
											(I)to promote
				investment in rural areas through the use of grants made available under this
				subtitle; and
											(II)to provide
				financial and technical assistance to promote a broad-based community
				development program aimed at increasing and diversifying economic growth,
				improved community facilities, and improved quality of life;
											(iii)implement the
				approved regional investment strategy;
										(iv)provide annual
				reports to the Secretary and the National Board on progress made in achieving
				the benchmarks of the regional investment strategy, including an annual
				financial statement; and
										(v)select a
				non-Federal organization (such as a regional development organization) in the
				local area served by the Regional Board that has previous experience in the
				management of Federal funds to serve as fiscal manager of any funds of the
				Regional Board.
										(2)Urban
				areasA resident of an urban area may serve as an ex-officio
				member of a Regional Board.
								(c)DutiesA
				Regional Board shall—
								(1)create a
				collaborative and inclusive planning process for public-private investment
				within a region;
								(2)develop, and
				submit to the Secretary for approval, a regional investment strategy;
								(3)develop
				approaches that will create stable resources for philanthropic donations in the
				region, to the maximum extent practicable;
								(4)implement an
				approved regional investment strategy; and
								(5)provide annual
				reports to the Secretary and the National Board on progress made in achieving
				the benchmarks of the regional investment strategy, including an annual
				financial statement.
								385E.Rural Collaborative Investment Program
				Funding
							(a)In
				generalIf the Secretary approves a national strategy submitted
				by the National Board, of the funds of the Commodity Credit Corporation, the
				Secretary shall transfer to the National Board $100,000,000, to remain
				available until expended, for the Board to use to make strategy grants and
				innovation grants to Regional Boards and to otherwise carry out this
				subtitle.
							(b)Use by National
				BoardOf the amount transferred by the Secretary to the National
				Board under subsection (a), the National Board shall use—
								(1)not more than
				$10,000,000 to provide strategy grants to Regional Boards under section
				385F;
								(2)not less than
				$72,000,000 to provide innovation grants to Regional Boards under section 385G
				and long-term loans under section 385I;
								(3)not more than
				$2,000,000 for each fiscal year to administer the duties of the National Board;
				and
								(4)not more than
				$2,000,000 for each fiscal year to administer the national institute on
				regional rural competitiveness established under section 385C(d)(5).
								(c)Authorization
				of appropriationsIn addition to funds otherwise made available
				to carry out this subtitle, there are authorized to be appropriated to the
				National Board such sums as are necessary to carry out this subtitle.
							385F.Regional investment strategy grants
							(a)In
				generalUsing such criteria for approval of grants as shall be
				established by the National Board, the National Board shall use amounts made
				available under section 385E(b)(1) to make strategy grant awards to Regional
				Boards for use in developing, maintaining, evaluating, implementing, and
				reporting progress on regional investment strategies in accordance with section
				385D and this section.
							(b)Regional
				investment strategyA regional investment strategy of a Regional
				Board shall—
								(1)be maintained and
				updated every 3 years; and
								(2)provide—
									(A)an assessment of
				the competitive advantages of the region, including—
										(i)an analysis of
				the economic conditions of the region;
										(ii)an assessment of
				the current economic performance of the region;
										(iii)a background
				overview of the population, geography, workforce, transportation system,
				resources, environment and infrastructure needs of the region; and
										(iv)such other
				pertinent information as the Secretary or National Board may request;
										(B)an analysis of
				regional economic and community development challenges and opportunities,
				including—
										(i)incorporation of
				relevant material from other government-sponsored or supported strategies and
				consistency with applicable State, regional, and local workforce investment
				strategies and other comprehensive economic development strategies; and
										(ii)an
				identification of past, present, and projected Federal and State economic and
				community development investments in the region;
										(C)a section
				describing goals and objectives necessary to solve regional competitiveness
				challenges, and meet the potential, of the region;
									(D)an overview for
				use in—
										(i)establishing
				regional goals and objectives;
										(ii)developing and
				implementing a regional action strategy;
										(iii)identifying
				investment priorities and funding sources; and
										(iv)identifying lead
				organizations to execute portions of the strategy;
										(E)a discussion of
				the current state of collaborative public, private, and nonprofit participation
				and investment, and of the strategic roles of public, private, and nonprofit
				entities, in the development and implementation of the regional investment
				strategy;
									(F)a section
				identifying and prioritizing vital projects, programs, and activities for
				consideration by the National Board and other potential funders and partners,
				including—
										(i)the
				identification of sources of funding; and
										(ii)recommendations
				for leveraging past and potential investments;
										(G)a plan of action
				to implement the goals and objectives of the regional investment strategy
				(including promoting public, private, and nonprofit participation and
				investment) to the maximum extent practicable, which may include—
										(i)the number and
				quality of jobs, including self-employment, to be created during implementation
				of the regional investment strategy;
										(ii)the number and
				types of investments to be made in the region;
										(iii)the growth in
				public, private, and nonprofit investment in the human, community, and economic
				assets of the region;
										(iv)changes in per
				capita income and the rate of unemployment; and
										(v)other projected
				changes in the economic environment of the region;
										(H)a plan of action
				to implement the goals and objectives of the regional investment
				strategy;
									(I)a list of
				performance measures to be used to evaluate the implementation of the regional
				investment strategy, including—
										(i)the number and
				quality of jobs (including self-employed positions) created after
				implementation of the regional investment strategy;
										(ii)the number and
				types of investments undertaken in the region;
										(iii)the growth in
				public, private, and nonprofit investment in the human, community, and economic
				assets of the region;
										(iv)changes in per
				capita income; and
										(v)changes in the
				economic environment of the region;
										(J)a section
				outlining the methodology for use in cooperating with, and integrating the
				regional investment strategy with the economic priorities of, the State;
									(K)recommendations
				for enhancing and protecting the environment and balancing resources through
				sound management of physical development; and
									(L)such other
				information as the National Board and the Secretary determine to be
				appropriate.
									(c)Acceptability
				of certain strategiesIn determining whether a regional
				investment strategy prepared without the use of funds from a grant provided by
				the National Board is acceptable, the National Board may determine that the
				regional investment strategy is acceptable regardless of whether the regional
				investment strategy meets all requirements in accordance with standards
				established by the National Board under this section.
							(d)Public
				participationIn applying for and using any strategy grant under
				this section, a Regional Board shall actively seek to receive a broad range of
				opinion from a wide variety of constituencies within a region.
							(e)Maximum amount
				of grantThe Federal share of a grant award provided to a
				Regional Board under this section shall not exceed $200,000.
							(f)Cost
				sharing
								(1)In
				generalSubject to paragraph (2), of the share of the costs of
				developing, maintaining, evaluating, implementing, and reporting with respect
				to a regional investment strategy funded by a grant under this section—
									(A)not more than 25
				percent may be paid using funds from the grant; and
									(B)the remaining
				share shall be provided by the applicable Regional Board or other eligible
				grantee.
									(2)FormA
				Regional Board or other eligible grantee shall pay the share described in
				paragraph (1)(B) in the form of cash, services, materials, or other in-kind
				contributions, on the condition that not more than 50 percent of that share is
				provided in the form of services, materials, and other in-kind
				contributions.
								385G.Regional innovation grants
							(a)Grants
								(1)In
				generalThe National Board shall provide, on a competitive basis,
				regional innovation grants to Regional Boards for use in implementing projects
				and initiatives that are identified in a regional investment strategy approved
				under section 385F.
								(2)TimingBeginning
				18 months after the date of enactment of the Farm, Ranch, Equity, Stewardship, and Health Act of
				2007, the National Board shall provide awards under this section
				on a quarterly funding cycle.
								(b)EligibilityFor
				a Regional Board to receive an innovation grant, the National Board shall
				determine that—
								(1)the regional
				investment strategy of a Regional Board is approved by the National
				Board;
								(2)the management
				and organizational structure of the Regional Board is sufficient to oversee
				grant projects, including management of Federal funds; and
								(3)the Regional
				Board has outlined a strategy to achieve, to the maximum extent practicable,
				the performance-based benchmarks of the project in the regional investment
				strategy of the Regional Board.
								(c)SelectionSubject
				to subsection (d), in providing innovation grants under this section, the
				National Board shall, to the maximum extent practicable, ensure that not more
				than 10 percent of funds made available to carry out this section for a fiscal
				year is provided to eligible Regional Boards any 1 State.
							(d)PreferencesIn
				providing innovation grants under this section, the National Board shall
				give—
								(1)a high priority
				to strategies that demonstrate significant leverage of capital and quality job
				creation; and
								(2)a preference to
				an application proposing projects and initiatives that would—
									(A)advance the
				overall regional competitiveness of a region;
									(B)address the
				priorities of a regional rural investment strategy, including priorities
				that—
										(i)promote
				cross-sector collaboration, public-private partnerships, or provision of
				collaborative gap financing or seed capital for program implementation;
										(ii)exhibit
				collaborative innovation and entrepreneurship, particularly within a
				public-private partnership; and
										(iii)represent a
				broad coalition of interests described in section 385D(b)(1)(A);
										(C)include a
				strategy to leverage public non-Federal and private funds and existing assets,
				including agricultural assets, natural assets, and public infrastructure, with
				substantial emphasis placed on the existence of real financial commitments to
				leverage the available funds;
									(D)create quality
				jobs;
									(E)enhance the role,
				relevance, and leveraging potential of community and regional foundations in
				support of regional investment strategies;
									(F)demonstrate a
				history, or involve organizations with a history, of successful leveraging of
				capital for economic development and public purposes;
									(G)address gaps in
				existing basic services, including technology, within a region;
									(H)address economic
				diversification, including agricultural and non-agriculturally based economies,
				within a regional framework;
									(I)improve the
				overall quality of life in the region (including with respect to education,
				health care, housing, recreation, and arts and culture);
									(J)achieve or
				facilitate the achievement of multijurisdictional regional investment strategy
				and development;
									(K)enhance the
				potential to expand economic development successes across diverse stakeholder
				groups within the region;
									(L)include an
				effective working relationship with 1 or more institutions of higher education,
				tribally controlled colleges or universities, or tribal technical institutions;
				and
									(M)help to meet the
				other regional competitiveness needs identified by a Regional Board.
									(e)Uses
								(1)LeverageA
				Regional Board shall prioritize projects and initiatives carried out using
				funds from an innovation grant provided under this section, based in part on
				the degree to which members of the Regional Board are able to leverage
				additional funds for the implementation of the projects.
								(2)PurposesA
				Regional Board may use an innovation grant—
									(A)to support the
				development of critical infrastructure (including technology deployment and
				services) necessary to facilitate the competitiveness of a region;
									(B)to provide
				assistance to entities within the region that provide essential public and
				community services;
									(C)to enhance the
				value-added production, marketing, and use of agricultural and natural
				resources within the region, including activities relating to renewable and
				alternative energy production and usage;
									(D)to assist with
				entrepreneurship, job training, workforce development, housing, educational, or
				other quality of life services or needs, relating to the development and
				maintenance of strong local and regional economies;
									(E)to assist in the
				development of unique new collaborations that link public, private, and
				philanthropic resources, including community foundations;
									(F)to provide
				support for business and entrepreneurial investment, strategy, expansion, and
				development, including feasibility strategies, technical assistance, peer
				networks, and business development funds;
									(G)to carry out
				other broad activities relating to strengthening the economic competitiveness
				of the region; and
									(H)to provide
				matching funds to enable community foundations located within the region to
				build endowments that provide stable philanthropic resources to implement a
				regional investment strategy.
									(3)Availability of
				fundsThe funds made available to a Regional Board or any other
				eligible grantee through an innovation grant shall remain available for the
				7-year period beginning on the date on which the award is provided, on the
				condition that the Regional Board or other grantee continues to be certified by
				the National Board as making adequate progress toward achieving established
				benchmarks.
								(f)Cost
				sharing
								(1)In
				generalSubject to paragraph (2), of the costs of a project
				funded by an innovation grant under this section—
									(A)not more than 50
				percent may be paid using funds from the award, as determined by the Regional
				Board, by regulation; and
									(B)the remaining
				share shall be provided by the project applicant in the form of cash (including
				loans that will be repaid) or services, materials, or other in-kind
				contributions.
									(2)Waiver of
				grantee shareThe National Board may waive the remaining share
				required to be paid under paragraph (1)(B) if the National Board determines
				that such a waiver is appropriate, including with respect to special
				circumstances within tribal regions, in the event an area experiences—
									(A)a sudden or
				severe economic dislocation;
									(B)significant
				chronic unemployment or poverty;
									(C)a natural
				disaster; or
									(D)other severe
				economic, social, or cultural duress.
									(3)Other Federal
				programsFor the purpose of determining cost-sharing requirements
				for any other Federal program, funds provided as an innovation grant under this
				section shall be considered to be non-Federal funds.
								(g)NegotiationThe
				National Board may—
								(1)negotiate with a
				Regional Board with respect to the substance, size, and scope of a regional
				investment strategy; and
								(2)approve an
				innovation grant in an amount that is lower than the amount requested by a
				Regional Board.
								(h)NoncomplianceIf
				a Regional Board or other eligible grantee fails to comply with any requirement
				relating to the use of funds provided under this section, the National Board
				may—
								(1)take such actions
				as are necessary to obtain reimbursement of unused grant funds; and
								(2)reprogram the
				recaptured funds for purposes relating to implementation of this
				subtitle.
								(i)Amount of
				award
								(1)Maximum
				amountDuring any 5-year period, a regional rural collaborative
				investment council may receive not more than $2,500,000 in innovation grants
				under this section.
								(2)Determination
				of amountThe National Board shall determine the amount of an
				innovation grant based on—
									(A)the needs of the
				region being addressed by the applicable regional investment strategy;
				and
									(B)the size of the
				geographical area of the region.
									(j)Priority to
				areas with awards and approved strategies
								(1)In
				generalSubject to paragraph (3), in providing rural development
				assistance under other Federal programs, the Secretary shall give a high
				priority to areas that receive innovation grants under this section.
								(2)ConsultationThe
				Secretary shall consult with the heads of other Federal agencies to promote the
				development of priorities similar to those described in paragraph (1).
								(3)Exclusion of
				certain programsParagraph (1) shall not apply to the provision
				of rural development assistance under any Federal program relating to basic
				health, safety, or infrastructure, including broadband deployment or minimum
				environmental needs.
								(k)Acceptability
				of certain strategies
								(1)In
				generalIn determining whether a regional investment strategy
				prepared without the use of funds from a grant provided under this subtitle is
				acceptable, the National Board may determine the strategy is acceptable
				regardless of whether the strategy meets all requirements under this
				section.
								(2)ConsiderationsIn
				making a determination under paragraph (1), the National Board shall consider
				the circumstances surrounding any application for an innovation grant under
				section 385G relating to any project or initiative under the strategy,
				including emergencies and natural disasters.
								(3)Consistency and
				coordinationTo the maximum extent practicable, a regional
				investment strategy shall be consistent and coordinated with any existing
				comprehensive regional economic development strategy for the region.
								385H.Small-area collaborative partnership
				grants
							(a)GrantsUsing
				such criteria for the approval of grants as the National Board shall establish
				based on the criteria for innovation grants, the National Board shall use not
				more than 5 percent of the amounts made available for each fiscal year under
				section 385E(a) to provide, on a competitive basis, small-area collaborative
				partnership grants to small-area collaborative partnerships.
							(b)Use of
				fundsA small-area collaborative partnership that receives a
				grant under this section shall use the grant—
								(1)to provide
				educational and technical assistance to energize microenterprise and small
				business development and entrepreneurship that create quality jobs and
				opportunities for self-employment;
								(2)to provide
				technical assistance to facilitate small business transfer from retiring to new
				owners;
								(3)to facilitate
				collaborative initiatives to enable microenterprises to jointly access and
				secure non-local markets for products and services;
								(4)to develop the
				leadership abilities of community members (including youths) to enhance the
				capacity of the community for development;
								(5)to attract and
				retain residents;
								(6)to undertake
				initiatives to use access to natural space, and other natural resource-based
				strategies—
									(A)to attract
				residents; and
									(B)to provide the
				basis for tourism-related businesses;
									(7)to build
				community endowments to support programs—
									(A)to generate and
				retain wealth;
									(B)to energize
				microenterprise and small business development;
									(C)to develop
				leadership capacity; and
									(D)to engage youths
				and attract and retain residents;
									(8)to foster
				revitalization of historical, cultural, and heritage assets to enhance
				community revitalization; and
								(9)to achieve such
				other purposes as the National Board determines to be consistent with the
				purposes of this section.
								(c)Availability
				and maximum amount of grantsA grant provided to a small-area
				collaborative partnership under this section—
								(1)shall not exceed
				$150,000; and
								(2)shall be
				available for not more the 3-year period beginning on the date on which the
				grant is provided.
								(d)Matching
				fundsA small-area collaborative partnership that receives a
				grant under this section shall provide a matching share equal to at least 25
				percent of the amount of the grant.
							(e)AdministrationIn
				carrying out this section, the National Board—
								(1)shall provide
				grants to small-area collaborative partnerships that the National Board
				determines would best assist in achieving the purposes of this section (other
				than areas for which an innovation grant is received under section
				385G);
								(2)shall ensure, to
				the maximum extent practicable, that the recipients of those grants include
				small-area collaborative partnerships representing communities composed of
				racially- and ethnically-diverse populations; and
								(3)may use not more
				than 5 percent of the amounts made available to carry out this section to
				provide assistance to nonprofit organizations, educational institutions, and
				units of government for use in—
									(A)conducting
				outreach to communities participating in the grant program under this section;
				and
									(B)providing
				technical assistance in developing proposals for the use of grant funds.
									385I.Rural endowment grants program
							(a)In
				generalThe Secretary or National Board, as appropriate, may
				provide long-term loans to eligible community foundations to assist in the
				implementation of regional investment strategies.
							(b)Eligible
				community foundationsTo be eligible to receive a loan under this
				section, a community foundation shall—
								(1)be located in an
				area that is covered by a regional investment strategy;
								(2)match the amount
				of the loan with an amount that is at least 250 percent of the amount of the
				loan; and
								(3)use the loan and
				the matching amount to carry out the regional investment strategy, including
				through the development of a community endowment through a community foundation
				targeted to community economic development.
								(c)TermsA
				loan made under this section shall—
								(1)have a term of
				not less than 10, nor more than 20, years;
								(2)bear an interest
				rate of 1 percent per annum; and
								(3)be subject to
				such other terms and conditions as are determined appropriate by the
				Secretary.
								(d)Funding
								(1)In
				generalThe National Board shall use not more than 5 percent of
				the amounts received from the Secretary under section 385E(b) to make loans
				under this section.
								(2)Authorization
				of appropriationsThere are authorized to be appropriated to the
				Secretary to carry out this section such sums as are necessary for each of
				fiscal years 2008 through
				2013.
								.
			VIIForestry
			ACooperative Forestry Assistance Act of
			 1978
				7001.Community
			 forest land programSection 7
			 of the Cooperative Forestry Assistance Act of 1978 (7 U.S.C. 2103c) is
			 amended—
					(1)in subsection
			 (l)(2)(A), by striking subsection (m) and inserting
			 subsection (n);
					(2)by redesignating
			 subsection (m) as subsection (n); and
					(3)by inserting
			 after subsection (l) the following:
						
							(m)Community
				forest land program
								(1)DefinitionsIn
				this subsection:
									(A)Community
				forest landThe term community forest land means any
				parcel of land that is—
										(i)forested;
				and
										(ii)located, as
				determined by the Secretary, within, or in close proximity to a population
				center.
										(B)Unit of local
				governmentThe term unit of local government
				means—
										(i)a
				town or city government entity; and
										(ii)any other local
				government entity.
										(2)PurposesThe
				purposes of this subsection are—
									(A)to protect
				environmentally important community forest land;
									(B)to facilitate
				land use planning by units of local government; and
									(C)to facilitate the
				donation, acceptance, and enforcement of conservation easements on community
				forest land.
									(3)EstablishmentThe
				Secretary, in coordination with the States, shall offer to units of local
				government in priority areas (as determined by the Secretary)—
									(A)financial
				assistance to purchase, and to facilitate the donation, acceptance, and
				enforcement of, conservation easements on, or to otherwise acquire, community
				forest land; and
									(B)technical
				assistance to facilitate—
										(i)improved
				conservation and management of community forest land;
										(ii)training
				activities relating to that conservation and management; and
										(iii)other
				appropriate forest conservation activities, as determined by the
				Secretary.
										(4)Authorization
				of appropriationsThere is authorized to be appropriated to carry
				out this subsection $65,000,000 for each of fiscal years 2008 through
				2012.
								.
					BHealthy Forests
			 Restoration Act of 2003
				7101.Healthy
			 forests reserve program
					(a)Enrollment of
			 land in programSection 502 of the Healthy Forests Restoration
			 Act of 2003 (16 U.S.C. 6572) is amended—
						(1)by striking
			 subsection (e);
						(2)in subsection
			 (f)(1), by striking subparagraph (C) and inserting the following:
							
								(C)a permanent
				easement.
								;
				and
						(3)by redesignating
			 subsections (f) and (g) as subsections (e) and (f), respectively.
						(b)FundingSection
			 508 of the Healthy Forests Restoration Act of 2003 (16 U.S.C. 6578) is amended
			 to read as follows:
						
							508.Funding for
				healthy forests reserve program
								(a)FundingOf
				the funds of the Commodity Credit Corporation, the Secretary shall use to carry
				out this title $25,000,000 for each of fiscal years 2008 through 2014, to
				remain available until expended.
								(b)Section
				11 capThe use of Commodity
				Credit Corporation funds under subsection (a) to provide technical assistance
				under the healthy forests reserve program shall not be considered an allotment
				or fund transfer from the Commodity Credit Corporation for purposes of the
				limitation on expenditures for technical assistance imposed by section 11 of
				the Commodity Credit Corporation Charter Act (15 U.S.C.
				714i).
								.
					VIIIEnergy
			8001.Federal
			 procurement of biobased productsSection 9002(k)(2)(A) of the Farm Security
			 and Rural Investment Act of 2002 (7 U.S.C. 8102(k)(2)(A)) is amended by
			 striking 2007 and inserting 2014.
			8002.Biorefinery
			 development grantsSection
			 9003 of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 8103) is
			 amended—
				(1)in the section
			 heading, by striking grants;
				(2)by striking
			 subsection (c) and inserting the following:
					
						(c)AssistanceThe
				Secretary shall award grants and make loans and loan guarantees to eligible
				entities to assist in covering the cost of development and construction of
				biorefineries, or the cost of construction or deployment of methane digesters
				used to capture the methane gas from livestock manure for use as a fuel source
				for biofuel production, to carry out projects to demonstrate the commercial
				viability of 1 or more processes for converting biomass to fuels or
				chemicals.
						;
				(3)in subsection
			 (d), by striking a grant and inserting
			 assistance;
				(4)in subsection
			 (e)—
					(A)by striking
			 grants each place it appears and inserting
			 assistance; and
					(B)in paragraph
			 (2)(A)—
						(i)in
			 clause (i), by striking and at the end;
						(ii)by
			 redesignating clause (ii) as clause (iii); and
						(iii)by inserting
			 after clause (i) the following:
							
								(ii)shall select
				projects based on the extent to which the projects meet environmental goals for
				feedstocks and biorefineries, including goals relating to reductions in
				greenhouse gas emissions and improvement in water quality and wildlife habitat,
				developed by the Secretary, in consultation with the Secretary of the Interior,
				the Secretary of Energy, and the National Academy of Sciences;
				and
								;
				and
						(5)by striking
			 subsection (h) and inserting the following:
					
						(h)FundingOf
				the funds of the Commodity Credit Corporation, the Secretary shall use to carry
				out this section, to remain available until expended—
							(1)$50,000,000 for
				each of fiscal years 2008 and 2009; and
							(2)$75,000,000 for
				each of fiscal years 2010 through
				2014.
							.
				8003.Rural energy
			 innovation programSection
			 9005 of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 8105) is
			 amended—
				(1)by striking the
			 section heading and inserting Rural energy innovation program.;
				(2)in subsection
			 (a), by striking a program and inserting an energy
			 technical assistance program;
				(3)in subsection
			 (b), by striking paragraphs (5) and (6) and inserting the following:
					
						(5)a nonprofit
				organization (including an agricultural trade association, resource
				conservation and development district, and energy service provider);
						(6)a State
				environmental quality department; and
						(7)any other entity,
				as determined by the
				Secretary.
						;
				(4)in subsection
			 (c), by striking paragraph (2) and inserting the following:
					
						(2)Selection
				criteriaIn reviewing applications of eligible entities to
				receive grants under subsection (a), the Secretary shall consider—
							(A)the ability and
				expertise of the eligible entity in providing professional energy efficiency
				audits, renewable energy assessments, environmental management system plans,
				and assessments of fertilizer, pesticide, or diesel use efficiency;
							(B)the geographical
				scope of the program proposed by the eligible entity;
							(C)the percentage of
				farmers, ranchers, and rural small businesses to be assisted by the program in
				the service territory covered by the eligible entity;
							(D)the potential for
				energy savings and environmental and public health benefits resulting from the
				program;
							(E)the plan of the
				eligible entity for providing information to farmers, ranchers, and rural small
				businesses on the benefits of energy efficiency and renewable energy
				development;
							(F)demonstration of
				multistakeholder collaborations;
							(G)demonstration of
				matching funds; and
							(H)clear performance
				metrics.
							;
				(5)by striking
			 subsection (d) and inserting the following:
					
						(d)Use of grant
				funds
							(1)Required
				usesA recipient of a grant under subsection (a) shall use the
				grant funds—
								(A)to conduct and
				promote—
									(i)energy
				audits;
									(ii)assessments of
				fertilizer, pesticide, or diesel use efficiency;
									(iii)renewable
				energy assessments; or
									(iv)environmental
				management system planning;
									(B)to make farmers,
				ranchers, and rural small businesses aware of and able to apply for and ensure
				access to—
									(i)financial
				assistance under section 9006; and
									(ii)other Federal,
				State, and local financial assistance programs for which farmers, ranchers, and
				rural small businesses may be eligible; or
									(C)to employ staff
				that—
									(i)serve as central
				points of contact for farmers, ranchers and rural businesses seeking to
				evaluate energy practices and technologies; and
									(ii)are properly
				trained to collect data for audits and renewable energy assessments.
									(2)Permitted
				usesA recipient of a grant may use funds to finance—
								(A)in partnership
				with the private sector, agricultural demonstrations to demonstrate
				cost-effective high efficiency equipment and energy management practices such
				as precision agriculture, proper tire tractor inflation, and conservation
				tillage; and
								(B)educational
				workshops on different clean energy technologies and
				techniques.
								;
				(6)in subsection
			 (e)—
					(A)by striking
			 an energy audit and inserting energy technical
			 assistance;
					(B)by striking
			 the energy audit and inserting the energy technical
			 assistance; and
					(C)by striking
			 the audit and inserting the technical
			 assistance;
					(7)in subsection
			 (h), by striking this Act and inserting Farm, Ranch, Equity, Stewardship, and Health Act of
			 2007; and
				(8)by striking
			 subsection (i) and inserting the following:
					
						(i)LimitationA
				recipient of a grant under subsection (a) may receive no more than $250,000 in
				any 1 grant cycle.
						(j)Authorization
				of appropriations
							(1)In
				generalThere are authorized to be appropriated to carry out this
				section—
								(A)$5,000,000 for
				fiscal year 2008;
								(B)$10,000,000 for
				fiscal year 2009;
								(C)$15,000,000 for
				fiscal year 2010;
								(D)$20,000,000 for
				fiscal year 2011; and
								(E)$25,000,000 for
				each of fiscal years 2012 through 2014.
								(2)Use of certain
				fundsThe Secretary may use not more than 10 percent of amounts
				made available under paragraph (1) to—
								(A)increase or
				modify energy technical assistance programs funded under this section;
				or
								(B)develop training
				programs that enable administrators of existing technical assistance programs
				to help other eligible entities establish technical assistance
				programs.
								.
				8004.Rural Energy
			 for America ProgramSection
			 9006 of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 8106)) is
			 amended—
				(1)by striking the
			 section enumerator and heading and inserting the following:
					
						9006.Rural Energy
				for America
				Program
						;
				(2)in subsection
			 (a)—
					(A)by inserting
			 , and issue rebates, after grants; and
					(B)by inserting
			 rural school districts, after ranchers,;
					(3)by striking
			 subsection (f);
				(4)by redesignating
			 subsection (e) as subsection (h);
				(5)by inserting
			 after subsection (d) the following:
					
						(e)Production-based
				incentive in lieu of grant
							(1)In
				generalIn addition to the authority under subsection (a), to
				encourage the production of electricity from renewable energy systems, the
				Secretary shall, on the request of an eligible applicant under this section,
				make production-based payments to the applicant in lieu of a grant.
							(2)ContingencyPayments
				under paragraph (1) shall be contingent on documented energy production and
				sales from the renewable energy system to a third party.
							(3)LimitationThe
				total net present value of a production-based incentive may not exceed the
				lower of—
								(A)25 percent of the
				eligible project costs; and
								(B)any other limits
				that the Secretary establishes by rule or guidance.
								(f)Feasibility
				studies
							(1)In
				generalThe Secretary may provide assistance to eligible
				applicants to conduct feasibility studies of projects for which assistance may
				be provided under this section.
							(2)LimitationThe
				Secretary shall use not more than 10 percent of funds made available to carry
				out this section to provide assistance described in paragraph (1).
							(3)CriteriaThe
				Secretary shall, by regulation, establish criteria for the receipt of
				assistance under this subsection.
							(4)Avoidance of
				duplicative assistanceAn applicant that receives assistance to
				carry out a feasibility study for a project under this subsection shall not be
				eligible for assistance to carry out a feasibility study for the project under
				any other provision of Federal law.
							(5)Matching
				fundsTo be eligible for assistance under this subsection, a
				recipient of funds under this subsection shall contribute an amount of
				non-Federal funds that is equal to at least 75 percent of the amount of Federal
				funds received.
							(g)Rebate
				program
							(1)In
				generalThe Secretary shall make competitive grants to eligible
				entities to provide rebates for farmers, ranchers, rural school districts, and
				rural small businesses to purchase renewable energy systems and make energy
				efficiency improvements.
							(2)Eligible
				entitiesTo be eligible to receive a grant under paragraph (1),
				an entity shall be—
								(A)a State energy or
				agricultural office;
								(B)a nonprofit
				State-based energy efficiency or renewable energy organization that uses public
				funds provided directly or under contract with a State agency;
								(C)any other
				nonprofit organization with a demonstrated ability to administer a State-wide
				energy efficiency or renewable energy rebate program; or
								(D)a consortium of
				entities described in subparagraphs (A) through (C).
								(3)Merit
				review
								(A)In
				generalThe Secretary shall establish a merit review process to
				review applications for grants under paragraph (1) that uses the expertise of
				the Department of Agriculture, other Federal and State agencies, and
				nongovernmental organizations.
								(B)RequirementsIn
				reviewing the application of an eligible entity to receive a grant under
				paragraph (1), the Secretary shall consider—
									(i)the experience
				and expertise of the entity in establishing and administering a statewide clean
				energy rebate program;
									(ii)the annual
				projected energy savings or production increases resulting from the proposed
				program;
									(iii)the
				environmental benefits resulting from the proposed program; and
									(iv)other
				appropriate factors, as determined by the Secretary.
									(4)Maintenance of
				effortAn entity that receives a grant under paragraph (1) shall
				provide assurances to the Secretary that funds provided to the entity under
				this subsection will be used to supplement, not to supplant, the amount of
				Federal, State, and local funds otherwise expended for rebate programs.
							(5)Rebate
				amountThe amount of a rebate provided from a grant under this
				subsection shall not exceed the lower of—
								(A)$10,000;
				or
								(B)50 percent of the
				cost incurred to purchase a renewable energy system or an energy efficiency
				improvement, as determined by the
				Secretary.
								;
				and
				(6)by adding at the
			 end the following:
					
						(i)FundingOf
				the funds of the Commodity Credit Corporation, the Secretary shall make
				available to carry out this section, to remain available until expended—
							(1)$60,000,000 for
				fiscal year 2008, of which not more than $12,000,000 shall be used to carry out
				subsection (g);
							(2)$90,000,000 for
				fiscal year 2009, of which not more than $18,000,000 shall be used to carry out
				subsection (g);
							(3)$130,000,000 for
				fiscal year 2010, of which not more than $26,000,000 shall be used to carry out
				subsection (g);
							(4)$180,000,000 for
				fiscal year 2011, of which not more than $36,000,000 shall be used to carry out
				subsection (g); and
							(5)$200,000,000 for
				each of fiscal years 2012 through 2014, of which not more than $50,000,000
				shall be used to carry out subsection
				(g).
							.
				8005.Biomass
			 research and development
				(a)Distribution of
			 funding by and within each technical areaSection 307(g) of the
			 Biomass Research and Development Act of 2000 (7 U.S.C. 8606(g)) is amended in
			 paragraphs (2) and (3) by striking 2010 each place it appears
			 and inserting 2014.
				(b)FundingSection
			 310 of the Biomass Research and Development Act of 2000 (7 U.S.C. 8609) is
			 amended to read as follows:
					
						310.Funding
							(a)FundingOf
				the funds of the Commodity Credit Corporation, the Secretary shall use to carry
				out this section, to remain available until expended—
								(1)$100,000,000 for
				each of fiscal years 2008 through 2012; and
								(2)$200,000,000 for
				each of fiscal years 2013 through 2014.
								(b)Authorization
				of appropriationsIn addition to amounts transferred under
				subsection (a), there is authorized to be appropriated to carry out this title
				$200,000,000 for each of fiscal years 2006 through 2015, to remain available
				until
				expended.
							.
				IXUse
			 of savings for deficit reduction
			9001.Sense of
			 Congress regarding use of savings for deficit reductionIt is the sense of Congress that any
			 budgetary savings created through the implementation of this Act should be used
			 to reduce the Federal budget deficit and not be used to offset other Federal
			 spending.
			
